Case: 1:19-cv-00692 Document #: 38-1 Filed: 03/09/20 Page 1 of 39 PagelD #:168

EXHIBIT A
Case: 1:19-cv-00692 Document #: 38-1 Filed: 03/09/20 Page 2 of 39 PagelD #:169

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Page 1

IN THE DISTRICT COURT OF THE UNITED STATES
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

KENNETH E. HARE,
Plaintiff,
-vs- No. 1:19-cv-00692

PROPUBLICA ILLINOIS, and
PROPUBLICA,

ee eee ee

Defendants.

Deposition of KENNETH E. HARE, taken before
LISA A. BORDEN, C.S.R., and Notary Public, pursuant
to the Federal Rules of Civil Procedure for the
United States Courts pertaining to the taking of
depositions for the purpose of discovery, at Suite
800, One North Franklin, Chicago, Illinois,
commencing at 10:00 a.m., on the 6th day of January,

2020.

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed: 03/09/20 Page 3 of 39 PagelID #:170

 

 

 

Page 2 Page 4
1 APPEARANCES: 1 PAGE
2 LAW OFFICE OF JILL M. WILLIS by 2 EXHIBIT @ 22
MS. JILL M. WILLIS 3 (Kenneth Hare Resume)
3 3628 South King Drive EXHIBIT 9 45
Chicago, Illinois 60653 4 (ProPublica Job Posting)
4 (B47) 826-5284 5 EXHIBIT 10 50
jillwillis. law&gmail.com (April 25, 2017 E-mails)
5 6
on behalf of the Plaintiff; 7 (pei 25 2017 Femail to ee
5 Louise Kiernan)
3 GORDON REES SCULLY MANSUKHANT, LLP by 8
MR. JONATHAN B, BLAKLEY EXHIBIT 12 69
8 One North Franklin Street a (ProPublica Job Posting)
Suite 800 10 EXHIBIT 13 72
an . . en ene (Screendoor Documents)
3 Chicago, Illinois 60606 11
(312) 9860-6768 EXHIBIT 14 73
16 jblakley@grsm.com 12 (Reporting Memo)
11 on behalf of the Defendants; 13 EXHIBIT 15 a4
12 (Blog Posts)
14
ALSO PRESENT: Jeremy Eutner. EXHIBIT 16 102
13 15 {April 16, 2018 Letter to Greg Mucha)
14 16 EXHIBIT 17 109
15 {April 24, 2017 Letter ta
16 17 Louise Kiernan)
7 18 EXHIBIT 18 110
(Chicago Defender Article)
18 19
13 EXHIBIT 19 111
20 20 (Chicago Reporter Article)
21 21 EXHIBIT 20 111
2: (Mother Jones Article)
e 23
2 4
Page 3 Page 45
1 DEPOSITION OF 1 (Witness sworn.)
2 KENNETH FE, HARE 5
3 taken January 6, 202 KENNETH E. HARE,
4 3 called as a witness herein, having been first duly
5 EXAMINATION BY PAGE : : \
4 sworn, was examined upon oral interrogatories an
6 Mr. Blakley 5, 138 © “ Pon © errogatories and
7 Ms. Willis 116, 141 5 testified as follows:
& 6 EXAMINATION
3 EXHIBITS
10 PAGE 7 BY MR. BLAKLEY:
11 EXHIBIT 1 13 8 Q Can you please state and spell your name for
(Plaintiff's Response ta + :
12 Defendants' Interrogatories) 9 rd, sir.
13 EXHIBIT 2 14 10 A First name is Kenneth, K-e-n-n-e-t-h, middle
{Plaintiff's Response ta Defendants! 11 name is Eric, last name is Hare, capital H-a-r-e like
4 Request for Production of Documents) .
5 EXHIBIT 3 15 12 the rabbit.
(Plaintiff's Response to Defendants’ 13 Q Let the record reflect that this is the
16 Supplemental Interrogatories and wae K ic B tal
Requests to Produce) 14 ition of th Eric E t to
17 15 notice, agreement of the parties and all applicable
EXHTBIT @ 16 16 federal court rules. This deposition is also taken
18 (September 16, 2019 Letter ta .
Ms. Willis) 17 = pursuant to all applicable local rules of the
13 18 Northern District of Illinois.
EXHIBIT 5 16 .
20 (September 26, 2019 Letter ta 19 Mr. Hare, as I introduced myself off of
Mr. Blakley) 20 the record, my name is Jonathan Blakley. I represent
2 . . - -
et EXHIBIT 6 1 21 ProPublica Incorporated in a lawsuit that you filed
o
22 {EEOC Charge of Discrimination) 22 against it in federal court that's pending in the
230 EXHIBIT 7 18 23. Northern District of Illinois. I'll be asking you
{EEOC Dismissal and Notice of Rights) . . .
24 some questions today pertinent to the lawsuit and I

24

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed: 03/09/20 Page 4 of 39 PagelD #:171

 

 

 

Page 6 Page 8
1 imagine your counsel will have some questions for you | 1 A Okay.
2 as well. 2 Q Lastly, we can take a break at almost any
3 My first question I think is pretty 3 time. I don't think we'll be here terribly long this
4 straightforward. Have you ever provided deposition 4 morning, but we can take a break. The only caveat is
5 testimony before? 5 that we can't take a break if there's a question
6 A No. 6 pending. So if I ask you a question, you have to
7 Q Okay. And I'm sure your counsel went over 7 answer that question before we go off the record,
8 some of the ground rules. I'm going to go over them 8 okay?
9 again today just to make sure things go smoothly, 9 A Sure.
10 okay? 10 Q Are you on any medication today?
11 A Sure, 11 A Yes, I am.
12 Q First, as you see we have a court reporter to | 12 Q What medications are you on today?
13. my left, Lisa. She's taking down everything that's 13 A I believe it's -- it's in the -- it's part of
14 said in the room this morning, so there's a few 14. my record. It's Serta something, Sertraline or --
15 things we should do to make her life easier and to 15 Q Let m ask you this.
16 make sure that we have a transcript that's legible at | 16 Is this a medication that affects your
17 ~=the end of this, okay? Is that a yes? 17 ~~ mood?
18 A Yes. 18 A Oh, definitely. I'm sorry, this medication
19 Q That's actually the first rule. It's 19 has a ton, a ton of side effects.
20 difficult for Lisa to take down nods of the head, 20 Q Okay.
21 shrugs of the shoulder, things like that. So when 21 A And I've experienced all of them -- well,
22 you're answering questions, please try to use words 22 most of them.
23. and answer them verbally, okay? 23 Q Does it affect your memory?
24 A Sure. 24 A Yes, it does.
Page 7 Page 3
1 Q Secondly, it's really difficult for Lisa to 1 Q Okay. How does it affect your memory, sir?
2 take down two people speaking at the same time, soif | 2 A Memory loss.
3 you could wait until I get my question out in full 3 Q And how does it affect your mood?
4 even if it's painfully obvious where I'm going, I'd 4 A It affects my mood after I take the
5 appreciate that, and I'll do you the same courtesy. 5 medication, it like slows me down a little bit and I
6 I'll wait until you've finished answering your 6 can experience -- I have experienced hallucinations
7 question before I ask my next question, is that okay? | 7 at times and loss of appetite.
8 A Sure. 8 Q Can you describe these hallucinations for me,
9 Q I£ you don't understand a question I ask, 9 please.
10 please let me know. Sometimes as attorneys we're not | 10) A Like the room -- there was a time after I
11 always as articulate as we'd like to be. So if I ask |11 took the medication like the room like the walls were
12 you something and you do not understand it, let me 12. kind of moving around and the floor was kind of
13. know. I'll be happy to rephrase it for you, okay? 13. shifting underneath my feet. It was kind of like
14 A Absolutely. 14. almost like psychotropic in a way.
15 Q But if you do answer a question, I'm going to /15 Q How often have you experienced hallucinations
16 assume that you understood it in the way I intended 16 after taking this medication?
17 «it to be understood, okay? 1? A I've experienced that like about three or
18 A Could you repeat that. 18 four times.
19 Q Sure. 19 Q And when did you first start taking the
20 I want to emphasize to you that if you 20 medication?
21 don't tell me that you did not understand a question 21 A It was prescribed by my doctor I believe it
22 that I ask that I'm going to assume that you 22 was in August of 2019.
23. understood it the way I intended it to be understood, | 23 Q Okay. Let me --
24 = okay? 24 A August or September, one of the two.

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed: 03/09/20 Page 5 of 39 PagelD #:172

 

 

 

Page 10 Page 12
1 Q Okay. You've mentioned that you're on this 1 A That is correct.
2 medication today. Do you believe that this 2 Q And when you say responses to production
3 medication affects your ability to answer questions 3 requests, do you mean your responses to our request
4 truthfully this morning? 4 for production?
5 A I don't know. 5 A That is correct.
6 Q Is there any reason you can give me why you 6 Q Did you review any medical records?
7 would not be able to give truthful and accurate 7 A Wo, I don't have medical records.
8 testimony? 8 Q Did you review any employment records?
9 A Well, I'm going to try my best but, you know, 9 A No, I didn't review employment records.
10 the medication has definitely had a great impact on 10 Q Did you review any tax or financial records?
11 me, Jonathan. 11 A No, I didn't.
12 Q The reason I ask these questions is because 12 Q Did you meet with an attorney in preparation
13. this is the only time I am able to talk to you, and I /|13 for the deposition this morning?
14 want to ensure that the answers you give me today are | 14 A We spoke over the phone.
15 reliable, and I don't want to have a situation where / 15 Q How many times did you meet with your
16 we have a deposition and we have a transcript and 16 attorney in preparation for the deposition this
17 ~=then you later read the transcript and you tell me 17 = morning?
18 this isn't what I meant to say. So I need you to 18 A In preparation. We haven't met in person.
19 confirm that the answers today will be truthful to 19 We talked about this over the phone.
20 the best of your ability. 20 Q Correct. How many times did you speak on the
21 A To the best of my ability I will do my best 21 phone with your attorney in preparation for the
22 and that's all I can say. 22 deposition this morning?
23 Q All right. 23 A I think we spoke about twice, two or three
24 A I'll do my best. I'm on psychotropic 24 times.
Page 11 Page 13
1 medication and it has, man, it's changed my life. 1 Q Okay. Each time over the phone?
2 This situation has changed my life. 2 A Yes.
3 Q I understand, but I also I only get one 3 Q For how long each time?
4 opportunity to speak with you. 4 A Like about 20 minutes, 15, 20 minutes.
5 A Sure. 5 Q Did you speak with anyone other than your
6 Q And so you need to be bound by the answers 6 attorney about your deposition this morning?
7 you give today. That's why we have a court reporter 7 A Wo.
8 administer an oath, do you understand that? 8 MR. BLAKLEY: What I'd like to do is mark an
9 A Yeah, I understand it to the best of my 9 exhibit now, sir, and we're going to mark a couple, a
10 = ability. 10 few in a row.
11 Q Have you reviewed any documents in 11 (Whereupon Deposition Exhibit 1 was marked
12 preparation for the deposition today? 12 for identification. }
13 A Yes. 13. BY MR. BLAKLEY:
14 Q Okay. What did you review? 14 Q Mr. Hare, I'm handing you what's been marked
15 A I reviewed the documents that were submitted | 15 as Exhibit 1. This document is titled Plaintiff's
16 on my behalf. 16 Response To Defendant's Interrogatories. Do you see
17 Q And you mentioned documents submitted on your |17 that title in the document, sir?
18 behalf. What exactly did you review today in 18 A Yes, I do.
19 preparation for the deposition this morning? 19 Q When you said you reviewed documents prior to
20 A My interrogatories and the requests for 20 the deposition in preparation for the deposition, you
21 production. 21 referred to answers to interrogatories. Is Exhibit 1
22 Q When you say your interrogatories, do you 22 the document you were referring to?
23 mean your answers to interrogatories propounded upon | 23 A Yeah, that is correct.
24 = you? 24 Q So I imagine you recognize the document then?

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed: 03/09/20 Page 6 of 39 PagelD #:173

 

 

 

Page 14 Page 16

1 A Oh, yeah. 1 A What parties?

2 Q And on the last page of the document, 2 Q ‘The parties to the lawsuit.

3 Page 12, there's a signature that appears at the 3 A Yes.

4 bottom. Is that your signature? 4 Q And it's true and accurate, correct?

5 A That is correct. 5 A Yeah.

6 Q So you reviewed all the information contained | 6 {Whereupon Deposition Exhibit 4 was marked
7 in this document, correct? 7 for identification.)

8 A Yeah, pretty much. 8 BY MR. BLAKLEY:

9 Q And all of it is true and correct to the best | 9 Q Mr. Hare, what's just been handed to you and
10 of your knowledge? 10 marked as Exhibit 4 is a letter that I authored to
11 A Yes. 11 your counsel dated September 16th, 2019, and in that
12 MR. BLAKLEY: Let's mark another exhibit now. 12 letter I asked that you verify certain facts about
13 (Whereupon Deposition Exhibit 2 was marked |13 your employment and earnings history and I also
14 for identification. } 14 addressed questions raised by your counsel regarding
15 BY MR. BLAKLEY: 15 written discovery.

16 Q Mr. Hare, what's just been handed to you and | 16 Do you recognize this document?
17 «marked as Exhibit 2 is a document entitled 1? A Yes, I do.
18 Plaintiff's Response to Defendant's Request for 18 Q And you authored a response to this, is that
19 Production of Documents. Do you see that title in 19 right?
20 the document, sir? 20 A I believe I did.
21 A Yes, I do. 21 MR. BLAKLEY: I'm going to mark something as
22 Q And do you see your signature on Page 6? 22 Exhibit 5 now.
23 A Yes, I do. 23 (Whereupon Deposition Exhibit 5 was marked
24 Q So you reviewed the information in Exhibit 2 | 24 for identification.)
Page 15 Page 17

1 prior to it being submitted to the parties, correct? 1 BY MR. BLAKLEY:

2 That's correct? 2 Q Mr. Hare, what's been marked as Exhibit 5 and

3 A Yeah, that 1s correct. 3 just handed to you is a document addressed to me as

4 Q And it's true and accurate to the best of 4 counsel for ProPublica.

5 your knowledge? 5 This is a letter that you authored in

6 A Yes, that ls correct. 6 response to my September 16, 2019 letter to your

7 MR. BLAKLEY: We'll mark another exhibit here. 7 attorney, correct?

8 {Whereupon Deposition Exhibit 3 was marked | 8 A Yeah, that 1s correct.

9 for identification.) 9 Q Now, prior to initiating this case in federal
10 BY MR. BLAKLEY: 10 court, you filed a charge of discrimination against
11 Q Mr. Hare, what has been handed to you and 11 ProPublica with the EEOC, is that right?

12 marked as Exhibit 3 is a document entitled 12 A Yes, that ls correct.

13 Plaintiff's Response to Defendant's Supplemental 13 (Whereupon Deposition Exhibit 6 was marked
14 Interrogatories and Requests to Produce. Do you see | 14 for identification. }

15 that title on this document, sir? 15 BY MR. BLAKLEY:

16 A Yes, I do. 16 Q Now, what's been marked as Exhibit 6 and

17 Q And did you review this document in 17 handed to you are two pages of EEOC charge

18 preparation for the deposition this morning? 18 documentation. The first page is entitled Charge of
19 A Let me check, hold on. Yes, I did. 19 Discrimination, do you see that, sir?

20 Q Okay. Your signature appears on the second 20 A Yeah, I do.

21 ~=page, is that right? 21 Q Okay. And it indicates that it was digitally
22 A That is correct. 22 signed by you on February 6, 2018, do you see that at
23 Q So again, you reviewed the information in 23. the bottom left-hand corner of the first page?

24 this document before it was submitted to the parties? | 24 A Yeah, I do.

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed: 03/09/20 Page 7 of 39 PagelD #:174

 

 

 

Page 18 Page 20

1 Q And at the top right-hand corner of the 1 A ‘64,

2 second page there's a date of February 6th, 2018, 2 Q What's your current address?

3 correct? 3 A 704 East 50th Place.

4 A Yeah, that is correct. 4 Q That's here in Chicago?

5 Q So you filed your EEOC charge documents in 5 A Yeah, that is correct, and 60615 is the zip.
6 February of 2018, true? 6 Q How long have you lived at that address?

7 A Yeah. 7 A 1997.

8 Q And the charge was investigated by the EEOC, 8 Q Before residing at the East 50th Place

9 correct? 9 address, where did you live immediately before that?
10 A Yes. 10 A Iwas on North Wells.
11 Q And it was dismissed by the EEOC, isn't that | 11 Q Do you remember your address?
12 = right? 12 A No, but the building is torn down. It was in
13 A Dismissed? 13 a high-rise.
14 Q Yes. 14 Q I£ you had to explain what neighborhood you
15 A Yeah, that 1s correct. 15 lived in at that time, how would you --

16 MR. BLAKLEY: Just for the record, we'll mark the | 16 A Old Town.

17? EEOC's letter of dismissal and notice of rights as 17 Q Old Town, okay. And how long did you live in
18 Exhibit 7. 18 Old Town?

19 {Whereupon Deposition Exhibit 7 was marked | 19 MS. WILLIS: Objection, relevancy.
20 for identification.) 20 MR. BLAKLEY: Noted.
21 BY MR. BLAKLEY: 21 BY MR. BLAKLEY:
22 Q Mr. Hare, what's been marked as Exhibit 7 and | 22 Q How long did you live in the Old Town
23 just handed to you is a document entitled Dismissal 23. residence?
24 And Notice Of Rights, is that correct? 24 A I don't know, maybe a year or two.

Page 13 Page 21

1 A That is correct. 1 Q Before you lived in the Old Tow residence,

2 Q And it's dated October 31st, 2018, bottom 2 where did you live?

3 right-hand corner? 3 MS. WILLIS: Continuing objection.

4 A That is correct. 4 THE WITNESS: I don't -- I don't remember.

5 Q Now, were you represented by counsel during 5 BY MR. BLAKLEY:

6 the EEOC investigation? 6 Q Are you married, sir?

7 A No. 7 A Ne.

8 Q When did you first retain an attorney to 8 Q Have you ever been married?

9 pursue this matter in federal court? 9 A No.

10 A After they gave me the right to sue letter. 10 Q Do you have any children?
11 Q And who did you retain? 11 A No.

12 A Attorney Jill Willis. 12 Q Any siblings?
13 Q And you said after, you retained her after 13 A Yeah, there are eight of us.
14 you received the right to sue letter. What date did /14 Q Did you ever discuss this case with any of
15 you retain Ms. Willis? 15 your siblings?

16 A That's a good question. Off the top of my 16 A No.

17 head I don't recall. 17 Q Have you filed -- well, you spoke about the
18 Q Okay. Was it in the calendar year of 2018? 18 EEOC claim that you filed. Have you filed any other
19 A I believe, yeah, I think so. 19 lawsuits or claims at any time?

20 Q Was it in November of 2018? 20 A Have I filed any other lawsuits or claims?

21 A November or December. 21 Q Yes.

22 Q What's your date of birth, sir? 22 A I don't think so.

23 , DE 23 Q Have you ever provided trial testimony at any
24 Q And what year? 24 =time?

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed: 03/09/20 Page 8 of 39 PagelD #:175

 

 

 

Page 22 Page 24
1 A ‘Trial testimony? You mean have I been a 1 Q The second page notes that you have a high
2 witness? 2 school diploma from Steinmetz High School, do you see
3 Q Yes. Well, let me rephrase the question. 3. that?
4 Have you ever provided testimony in court? | 4 A Yes, I do.
5 A No, I don't think so. 5 Q Now, when you wrote high school diploma here,
6 Q You mentioned you having been a witness -- 6 were you referring to a GED?
7 ~~ strike that. 7 A Yes.
8 You asked me when I asked my question 8 Q And you obtained that when you were about 22,
9 whether I meant whether you had been a witness or 9 correct?
10 not, so I'm going to follow up on that. 10 A I don't remember the age, but it was -- it
11 Have you been a witness in any type of ll was after Steinmetz.
12 lawsuit before? 12 Q You said after Steinmetz. What do you mean?
13 A A witness? 13 A Well, they had blocked me from graduating.
14 Q Yes. 14 Q Okay. Explain that further when you say they
15 A No. 15 blocked you from graduating.
16 Q Okay. Let's mark another exhibit. 16 A Well, I was part of a group of students that
17 Well, before we do that I'll ask you one 1? had participated in this integration process of
18 more question, and please don't be offended. I ask 18 integrating that high school, and they did not like
19 this of everyone. 19 black people at all.
20 Have you ever been convicted of a felony 20 Q When you say they did not like black people,
21 or a crime of dishonesty? 21 what do you mean?
22 A No. 22 A They would tell us nigger go home. There
23 MR. BLAKLEY: Let's mark another exhibit now. 23. were always riots. They would gather us up in the
24 {Whereupon Deposition Exhibit 8 was marked | 24 auditorium and put us on a bus so that we could

Page 23 Page 25
1 for identification.) 1 safely be escorted out of the neighborhood, those
2 BY MR. BLAKLEY: 2 types of things.
3 Q Mr. Hare, the court reporter just handed you 3 Q When you say they, who are you referring to
4 what's been marked as Exhibit 8. Do you recognize 4 at Steinmetz?
5 this document? 5 A The administration. The students would tell
6 A Yes, I do. 6 us nigger go home. The administration would tell us,
7 Q It's your resume, is that correct? 7 I mean, they would gather us up in the auditorium 1f
8 A Uh-huh, that's correct. 8 there was a threat of a racial riot and put us on the
9 Q And do you recall creating this resume? 9 bus to escort us home. §o I had all of my credits
10 A Yes, I do. 10 «except for one in my senior year, and they blocked me
11 Q When did you author it? 11 and refused to give it to me.
12 A I did this around the time that I had applied | 12 Q When you say they you're referring to the
13 to ProPublica, yeah, because this one was for them. 13. administration at Steinmetz?
14 Q Please take a minute to review it. Does the 14 A Yes, the administration, that is correct.
15 information appear accurate? 15 Q Did you attend any other high schools before
16 A Yes. 16 attending Steinmetz?
17 Q Now, under the professional summary section 1? A No.
18 it notes that, this language says, quote, reporter 18 Q When did you first begin attending Steinmetz?
19 looking to join ProPublica's Chicago investigative 19 A I believe it was in '79, 1979,
20 team, do you see that? 20 Q After obtaining your from Steinmetz, did
21 A Uh-huh. 21 you receive any other formal education?
22 Q So did you author this specifically for 22 A Yeah, I was in college. I had about a year
23. submission to ProPublica? 23 anda half of college, college credits.
24 A Yeah, I did. 24 Q Where did you attend college?

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed: 03/09/20 Page 9 of 39 PagelD #:176

 

 

 

Page 26 Page 28

1 A It was at the Loop which was -- today it's 1 time. I didn't have any mentors and it was

2 known as Harold Washington. 2 completely overwhelming and nobody wanted to help me.

3 Q When did you begin taking courses at Harold 3 Q Have you ever received any formal journalism

4 Washington? 4 training?

5 A  Inmy senior year of high school, so I was in | 5 A No.

6 high school in the daytime and college in the 6 Q No formal journalism education, correct?

7 evening. 7 A That 1s correct.

8 Q So at Harold Washington they permitted you to | 8 Q Still focusing on Exhibit 8, you've listed

9 start taking college courses without having finished 9 some employment history that begins in 2001 on the

10 high school? 10 bottom of the first page and going on to the second

11 A That is correct. 11 page, do you see that?

12 Q Was this unusual? 12 A Yeah, it is correct.

13 A Yeah, I think it was. 13 Q So what did you do for a living between 1986

14 Q What reason did they give you for permitting /|14 and 2001? Can you please walk me through that

15 you to do that? 15 process.

16 A It was a requirement of Social Security. 16 A 1986 and 20017

17 Q Can you explain that further, please. 17 Q Right.

18 A  Idon't know. It was -- it had something te | 18 A In '86 I was a hairdresser.

19 do with Social Security. 19 Q Where did you work as a hairdresser?

20 Q Okay. So you said one-and-a-half years at 20 A Oh, let's see, I worked at there was a salon

21 Harold Washington? 21 on the north side called Milio's, there was Vidal

22 A Roughly about one-and-a-half years. It's 22 Sassoon, there was Louis Licari, Bumble and Bumble.

23. been so long I don't recall, but it's about 23 Q Any others you can recall?

24 one-and-a-half years. 24 A No, just those four. Four of the main, yeah,
Page 27 Page 23

1 Q How many courses did you take at Harold 1 four of the main ones.

2 Washington? 2 Q And how long did you work as a hairdresser?

3 A I took a full load. 3 A Up until I started real estate.

4 Q When you say a full load, how many courses 4 Q Okay. So you worked as a hairdresser from

5 would that be? 5 1986 to 2001?

6 A Probably like about six or seven. 6 A Yeah, basically.

7 Q What did you study there? 7 Q Okay. Did you hold any other employment

8 A I don't recall off the top, but it 8 during that time period, 1986 to 2001?

9 was general. They were general classes. 9 A No, not to my recollection.

10 Q Can you be any more specific other than 10 Q And when I asked you whether you worked as a

11 general classes? 11 hairdresser during that time period you said

12 A No. 12 basically. I want to follow up on that.

13 Q Now, I notice that this doesn't appear on 13 When you said basically, what did you

14 your resume. Is there a reason why you didn't 14 mean?

15 include it? 15 A Basically that's what I did.

16 A Because I didn't complete it. 16 Q Okay. No other employment, correct?

17 Q And why didn't you complete your time at -- 1? A No other employment.

18 strike that. 18 Q Were there gaps in your employment from 1986

19 Why didn't you complete your education at [19 to 2001 as a hairdresser?

20 Harold Washington? 20 A I don't recall because I don't have that

21 A I dropped out. 21 history right exactly in front of me, but those were

22 Q Why did you drop out? 22. the salons that I had worked at.

23 A Iwas up under a tremendous amount of stress. | 23 Q In 2001 your resume notes that you began

24 [ was only 17 at the time, 17 or 18 years old at the | 24 working as a real estate consultant at P.I. Chicago,

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed: 03/09/20 Page 10 of 39 PagelD #:177

 

 

 

Page 30 Page 32

1 Incorporated? 1 Q What does it mean?

2 A Yes, that is correct. 2 A It was a Greek term. It meant the portion --
3 Q What is P.I. Chicago, Incorporated? 3. the portion -- it means more than enough.

4 A That waS a company, a small business that I 4 Specifically referring to the portion after you've

5 formed. 5 helped everybody else, whatever is left over is more
6 Q When did you form that business? 6 than enough to meet your needs, so that's what it

7 A I believe it was in 2001. 7 meant.

8 Q And what prompted you to form that business? 8 Q And what did P.I. Chicago, Inc., what did the
9 What was the motivation for it? 9 business do?

10 A Well, I had did some community work with 10 A Real estate investing and consulting.

11 ACORN Housing, and it was with real estate mortgage 11 Q And it's a business that you started

12. counseling and that's what -- so that's what inspired |12 yourself, correct?

13. me. 13 A Yeah, that 1s correct.
14 Q You mentioned community work with ACORN 14 Q Did you ever have any employees?
15 Housing. Was this a paid position? 15 A No.

16 A Yes, it was. 16 Q Your resume on Page 2 notes that you, quote,
17 Q Okay. So how long did you work with ACORN 17 ~=negotiated, facilitated and managed real estate
18 Housing? 18 txansactions including buying and flipping
19 A I worked at ACORN for two-and-a-half years. 19 properties, do you see that?
20 Q And forgive me, what is ACORN Housing? Can 20 A Yep.
21 you describe that for the record. 21 Q Did you undergo any special training prior to
22 A ‘That was the Association of Community 22 engaging in this consultation work?
23 Organization for Reform Now. 23 A No.
24 Q So ACORN is an acronym? 24 Q Did you obtain any certifications?
Page 31 Page 33

1 A Yeah. 1 A No.

2 Q And what did the organization do? 2 Q Now, your resume notes that you operated P.I.
3 A Community organizing, like where Obama where 3 Chicago, Inc. from June 2001 to June 2007, do you see
4 he cut his chops, it's the same organization. 4 that?

5 Q Okay. And what was your position with ACORN? | 5 A Yes.

6 A I did counseling. 6 Q Why did you stop working as a consultant at
7 Q Can you expand on that. When you say 7 your company P.I. Chicago, Inc.?

8 counseling what do you mean? 8 A Well, that's obvious. The market was

9 A Like counseling first-time home buyers. 9 crashing.
10 Q And you did that for two-and-a-half years? 10 Q So the next -- strike that.

11 A Yeah, I did that for about two-and-a-half 11 The next position listed on your resume is
12. years. 12 legal assistant/office administrator with the Glover
13 Q Do you remember which years? 13 Law Office, do you see that?

14 A It was before -- I think it was '95, 1995. 14 A Yes.
15 Q So about 1995 to 1998? 15 Q You began working there in February of 2010,
16 A No, 1995 to 1997. 16 correct?

17 Q Okay. So your work with ACORN inspired you 1? A Yeah, that's correct.

18 to start P.I. Chicago, Inc., correct? 18 Q So what did you do for a living between

19 A Yeah, that is correct. 19 June 2007 and February 2010?

20 Q And what does P.I. stand for? 20 A 2007 to 20102? I don't recall,

21 A It was a Greek name, Poratio Ishkas 21 Q Okay. You can give me no information as to
22. (phonetic). Don't ask. It just came to me. 22 what you did for a living for that time period,

23 Q Okay. What does Poratio Ishkas mean? 23. «correct?

24 A What does it mean? 24 A  Idon't remember. I don't recall.

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed: 03/09/20 Page 11 of 39 PagelID #:178

 

 

 

Page 34 Page 36
1 Q You began working as a legal assistant at 1 A Yeah, that 1s correct.
2 Glover Law Office in February of 2010, that's what's 2 Q You noted your title as investigative and
3 written here, correct? 3 consumer reporter, do you see that?
4 A Yes. 4 A Yes.
5 Q That was located at 21117 Jim Johnson Road in | 5 Q How would you define investigative reporter?
6 Steger, Illinois, true? 6 A How would I define it?
7 A Yes. 7 Q Right.
8 Q What type of practice did the lawyers engage 8 A I reported, investigated stories that were
9 in at Glover Law Office? 9 assigned to me by my editor Kai El Zabar.
10 A She did family, she did foreclosure defense, 10 Q Okay. So to be an investigative reporter you
11 some estate, I believe. 11 just need to be investigating stories, that's your
12 Q And you say she. Who are you referring to 12 understanding?
13 when you say she? 13 A I don't understand your question.
14 A She was the lady that I worked for, the 14 Q Sure.
15 attorney that I worked for. 15 I want to know what you mean when you
16 Q Okay. What's her name? 16 write investigative and consumer reporter. So when
17 A LaQuida Glover. 17 ~=you noted that you were an investigative reporter,
18 Q So it's Glover Law Office? 18 what made you an investigative reporter is that you
19 A Glover Law Office, yeah. 19 investigated stories?
20 Q What did you do -- strike that. 20 A ‘Yeah, I investigated stories and leads that
21 It says you performed paralegal duties 21 were assigned to me by my editor at that time Kai El
22 including interviewing clients for possible legal 22 Zabar.
23 yrepresentation. That's what's written in your 23 Q What made you a consumer reporter?
24 resume, correct? 24 A What made me a consumer reporter, Jonathan,
Page 35 Page 37
1 A That is correct. 1 is if a consumer called in with an issue that they
2 Q And you worked there until November of 2015? 2 were having with a company or a corporation or with a
3 A Yeah, that 1s correct. 3. landlord then I would look into their allegations to
4 Q So why did you leave Glover Law Office in 4 see what their rights were, if they were being
5 November of 2015? 5 violated or things of that nature.
6 A She was getting ready to retire and winding 6 Q So are the terms investigative reporter and
7 down the business. 7 consumer reporter distinct or are they essentially
8 Q And was Glover Law Office based out of 8 the same thing?
9 Ms. Glover's home? 9 A ‘They're different.
10 A Yes, it was. 10 Q They're different, okay.
11 Q So after you left Glover Law Office you began | 11 A I would say they're different.
12 working at the Defender, correct? 12 Q How are they different?
13 A Yeah, that 1s true. 13 A Well, consumers are everyday consumers like
14 Q And this was your first job in the journalism /|14 if you go in the store and you buy a product, that
15 field, true? 15 would make a consumer of that particular product or
16 A That is correct. 16 service whereas an investigative story would be
17 Q What did you do for work between 1? «different. It wouldn't necessarily be about consumer
18 November 2015 and January of -- strike that. 18 products. It could be about politics. It could be
19 You began working at the Defender while 19 about discrimination.
20 you were still working at Glover Law Office? 20 Q I see. So when you wrote consumer reporter
21 A Yeah, Glover Law was like part time. 21 here, you're talking about your work when you were
22 Q Okay. So your resume notes that you began 22 discussing consumer products?
23. working at the Defender in January of 2015, that's 23 A Yeah, consumers, products consumed by
24 ~=correct? 24 consumers.

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed: 03/09/20 Page 12 of 39 PagelID #:179

 

 

 

Page 38 Page 40
1 Q It says on your resume you wrote and produced | 1 a story before reporting on it?
2 over 250 stories for print and digital media 2 A Again, it depends on the nature of the story.
3 including the groundbreaking three-part series about 3 Some stories you can report on them in as little as a
4 the FOP contract and the difficulty disciplining 4 week or two and some stories were ongoing depending
5 officers accused of excessive use of force, do you 5 on how complex the issue was that was being
6 see that? 6 investigated.
7 A Yes, I do. 7 Q I do understand that. I'm just asking for an
8 Q When you say you wrote and produced stories, 8 average if you can give that to me. How much time on
9 what do you mean by that? 9 average would you spend investigating a story before
10 A I wrote over 250 stories. 10 reporting on it understanding it could be a variety
11 Q Is there a difference between writing a story | 11 depending on the type of story?
12 and producing a story? 12 A On average?
13 A The terms could be used interchangeably, 13 Q On average.
14 writing the story and producing the story. 14 A I would say at least about 30 days.
15 Q So they're the same thing? 15 Q 30 days, okay.
16 A I would use them interchangeably. 16 What was your yearly salary at the
17 Q Okay. Is there a story that you could 17 ~=Defender?
18 produce and not write? Do you understand what I'm 18 A The yearly salary it should be on my taxes.
19 asking you? 19 I don't recall off the top.
20 A No, I don't. 20 Q So you were not paid by the piece. You were
21 Q So you said write and produce. Are there any |21 paid on a yearly basis?
22 stories that you produced but did not author or 22 A Yeah,
23. «write? 23 Q I should say you had a yearly salary?
24 A No. 24 A Yes.

Page 393 Page 41
1 Q Okay. 1 Q I imagine you were compensated throughout the
2 A I wouldn't, no. 2 year, correct?
3 Q So you spent about two years at the Defender, 3 A What do you mean when you say throughout the
4 correct, from January of 2015 to December of 2016? 4 year?
5 A That is correct. 5 Q So typically when someone has a yearly salary
6 Q And you wrote 250 stories during that time 6 they don't receive the entirety of the salary at one
7 period? 7 time. They receive payments throughout the year.
8 A That is correct. 8 A Correct.
9 Q Are all of these stories investigative 9 Q And that was your arrangement at the
10 reporting? 10 Defender?
11 A We. 11 A Yes.
12 Q How many of the 250 were investigative 12 Q During your time at the Defender, did most of
13 reporting versus what you described as consumer 13 your pieces focus on what you would describe as
14 ‘reporting? 14‘ racial injustice?
15 A Oh, I don't have that number for you. 15 A Most of them?
16 Q Could you estimate it for me? 16 Q Yes.
1? A I would say the majority of those were Ll? A Is that your question, most of them?
18 investigative stories. 18 Q ‘That's my question.
19 Q And on average how mich time would you spend | 19 A Now, when you say most of them, give me a
20 investigating a particular story before reporting on | 20 percentage.
21 (it? 21 Q Well, I'll ask you to give me a percentage.
22 A It depends on the nature of the story. 22 Of the stories you wrote at the Defender
23 Q On average during your two years at the 23. during your two-year period there, what percentage
24 Defender, how much time would you spend investigating | 24 dealt with racial injustice?

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed: 03/09/20 Page 13 of 39 PageID #:180

 

 

 

Page 42 Page 44

1 A A lot of them did, but I don't know what the 1 Q Do you recall what website you were looking

2 percentage is. 2 at when you saw the ad?

3 Q Would you say the majority? 3 A I think it may have been ProPublica's

4 A No, I wouldn't say the majority. 4 website.

5 Q During your time at the Defender, did you win | 5 Q So in the spring of 2017 you went on

6 any awards for your work? 6 ProPublica's website and saw the ad?

7 A No. 7 A Yeah, I did.

8 Q And you left in December of 2016, is that 8 Q What prompted you to go on the website?

9 correct? 9 A Iwas a regular follower of ProPublica.

10 A That is correct. 10 Q How long did you follow ProPublica before you
11 Q Why did you leave? 11 saw this ad?

12 A Iwas laid off due to downsizing. 12 A I had been reading their stories for a number
13 Q Were you ever disciplined during your time at /|13 of years. I don't know the total number of years but
14 the Defender? 14. it had been a number of years.
15 A No. 15 Q When you say a number of years, could you
16 Q And after leaving the Defender in December 16 estimate that for me?
17 «of 2016, did you do any work in the journalism field | 1’ A I'd say about three years.
18 before your interaction with Michael Grabell in April | 18 Q And after having followed their stories and
19 of 2017? 19 reading them for about three years you saw this ad
20 A What do you mean by that? 20 and you were intrigued by it, is that right?
21 Q I mean you left the Defender in December 21 A Oh, yeah, definitely.
22 of 2016, correct? 22 Q Let's mark another exhibit.
23 A That is correct. 23 Before we get to this exhibit, I'll ask
24 Q At that point did you do any journalism work | 24 you why were you intrigued by the ad when you saw it?
Page 43 Page 45

1 subsequent to that period? 1 A Which ad are you talking about?

2 A Yeah, I did. 2 Q ‘The ad we just mentioned, the ad you saw in

3 Q Okay. What did you do? 3 the spring of 2017?

4 A Iwas still working on stories that were of 4 A Where's my copy?

5 interest to myself and stories that I thought would 5 Q ‘The court reporter is marking it for you.

6 be of interest to the community, so that's what I 6 {Whereupon Deposition Exhibit 9 was marked
7 did. 7 for identification.)

8 Q But the work you did after December of 2016 8 BY MR. BLAKLEY:

9 you were not being compensated for, correct? 9 Q You know what, I'll strike the question and
10 A That is correct. 10 rephrase it.

11 Q Now, at some point you became aware of an 11 You saw this ad in the spring of 2017 but
12 open investigative reporter position at ProPublica 12 you had been following ProPublica stories for about
13 Illinois, is that correct? 13. three years prior, is that correct?

14 A That is correct. 14 A Yeah.

15 Q When did you first learn that these positions | 15 Q What was your impression of the stories you
16 were available? 16 xead in the three years prior to seeing this ad?

1? A I first heard about it it was in the spring Ll? A I thought they were good. I thought they

18 of 2017. 18 were good stories.

19 Q When you say you first heard about it, what 19 Q And ProPublica was an outfit that you wanted
20 do you mean by that? How did you become aware? 20 to join, correct?

21 A I think I saw an ad online, an advertisement 21 A Oh, yeah.

22 that they had published. 22 Q And you saw this ad in the spring of 2017,

23 Q Do you recall where you saw this ad online? 23s true?

24 A Wo. It was online. 24 A Uh-huh.

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed: 03/09/20 Page 14 of 39 PagelID #:181

 

 

 

Page 46 Page 48

1 Q And the ad is dated February 21st, 2017, is 1 Q So you can't tell me whether someone was

2 that right? 2 there or wasn't?

3 A Yeah. 3 A  Idon't recall. You know, it was after the

4 Q What did you know about ProPublica prior to 4 play. There was a bunch of people there. Maybe they

5 seeing this ad? 5 were. Maybe they weren't. I couldn't specifically

6 A They were an investigative newsroom started 6 tell you if they were or if they weren't. I just

7 in New York City by two billionaires. That was it. 7 know that I interacted with him.

8 Q And you read the stories and you liked what 8 Q You address this conversation in your answers

9 they wrote, correct? 9 to interrogatories, correct?

10 A Uh-huh. 10 A Correct.

11 Q Is that a yes? 11 Q Let's look at Exhibit 1. I think you have it

12 A Yeah, that 1s correct. 12 in front of you.

13 Q Now, in April of 2017 you attended a play at / 13 Do you have it there, sir?

14 the Lookingglass Theater, is that right? 14 A What page?

15 A April? Yeah, that is correct. 15 Q Page 8. Are you there?

16 Q Specifically April 23rd, 2017, right? 16 A Uh-huh.

17 A Yeah. 17 Q Okay. You wrote that you, quote,

18 Q What was the title of the play? 18 introduced -- well, strike that.

19 A ‘The title of the play was Beyond Caring. 19 Subsection C, your answer to Interrogatory

20 Q And afterwards did you attend a 20 No. 15 reads, quote, I introduced myself and inquired

21 question-and-answer session in which Michael Grabell | 21 about ProPublica's new office opening in Chicago,

22 participated as a panelist? 22 unquote. Do you see that?

23 A I doen't think it was Q and A at the first 23 A Yes, I do.

24 one. No, I don't recall it being a 0 and A at the 24 Q When you inquired about the new office, what
Page 47 Page 493

1 first one. 1 exactly did you say to Mr. Grabell?

2 Q How would you characterize it? 2 A I don't recall exactly what my words were

3 A How would I characterize it? 3. back then, Jonathan.

4 Q Right, how could you characterize it if it's 4 Q Did you mention that you knew that the

5 not a Q and A? 5 deadline for applying for an investigative reporter

6 A I think he was introduced as the reporter 6 position at ProPublica Illinois had passed?

7 that had inspired the play or whose work was 7 A Can you repeat that.

8 influenced by the play or something like that. 8 Q Sure.

9 Q And during this event after the play, 9 Do you recall mentioning to him that you

10 Mr. Grabell was answering questions posed to him? 10 knew that the deadline for applying for an

11 A I don't think it was aQand A. He was just |11 investigative reporter position at ProPublica

12 ‘there. 12 Illinois had passed?

13 Q Okay. Did you approach him after viewing the | 13 A That is correct.

14_—spilay? 14 Q You do recall that?

15 A Yeah, I did. 15 A Yes.

16 Q And did you initiate a conversation with him? | 16 Q What was his response?

1? A Yeah, I did. Ll? A He encouraged me to apply anyway.

18 Q Where in the building did this conversation 18 Q And when you say encouraged, what do you mean

19 take place? 19 by that? What exactly did he say to you?

20 A I think we were standing -- we were standing | 20 A I don't remember his exact words, but he

21 on the stage. 21 insinuated that they were still going through the

22 Q Was anyone else present for the conversation | 22 hiring process and he encouraged me.

23. between you and Mr. Grabell? 23 Q How long did the conversation with

24 A That I don't recall. 24 Mr. Grabell last?

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed: 03/09/20 Page 15 of 39 PagelD #:182

 

 

 

Page 50 Page 52

1 A I don't recall how long it lasted. 1 A Yes.

2 Q Was it 30 seconds? 2 Q In addition to providing Mr. Grabell with

3 A I don't recall. 3 materials, you contacted Ms. Kiernan directly, true?
4 Q Can you estimate at all? 4 A Directly? I didn't -- did I have her e-mail
5 A It wasn't long. It wasn't like what we're 5 address?

6 doing. 6 Q I think respectfully you're the witness so

7 Q Right. Was it about a minute, two minutes, 7 you have to answer the question. If you don't

8 any way you can estimate that for me? 8 recall, you can tell me that.

9 A It was probably a couple of minutes. 9 A Again, I don't recall because I didn't have
10 Q He didn't provide you any guarantee that you /10 her e-mail address at the time when I met Michael.
11 would be hired, correct? im MR, BLAKLEY: We'll mark another exhibit as

12 A Oh, no, no, no. 12.) Exhibit 11.
13 Q He just let you know that you could submit 13 (Whereupon Deposition Exhibit 11 was
14 materials for consideration? 14 marked for identification.)
15 A Yes. 15 BY MR. BLAKLEY:
16 Q And you subsequently e-mailed material to 16 Q Mr. Hare, what's just been handed to you and
17 ‘Mr. Grabell, is that true? 17 marked as Exhibit 11 is a mltipage document, and the
18 A That is correct. 18 bottom of Page 1 indicates that you sent an e-mail to
19 MR. BLAKLEY: We'll mark another exhibit here. 19 Louise Kiernan on April 25th, 2017, at 11:11 a.m., do
20 (Whereupon Deposition Exhibit 10 was 20 you see that?
21 marked for identification.) 21 A Yes, I do.
22 BY MR. BLAKLEY: 22 Q Does this refresh your recollection as to
23 Q Mr. Hare, what's been marked as Exhibit 10 23. whether or not you sent an e-mail directly to
24 and handed to you is a document that contains two 24 Ms. Kiernan?
Page 51 Page 53

1 e-mails. There was an e-mail on the bottom -- strike 1 A Absolutely it does.

2 ~~ that. 2 Q And you did send an e-mail, correct?

3 The bottom of Page 1 of Exhibit 10 is the 3 A ll:ll.

4 e-mail that you sent to Mr. Grabell, correct? 4 Q Is that a yes?

5 A Yeah, I did send that to him. 5 A Yes.

6 Q And you enclosed some material that you 6 Q And you sent Ms. Kiernan the same materials

7 wanted him to forward to Ms. Kiernan on your behalf, 7 that you sent to Mr. Grabell except for the audio

8 is that fair? 8 clip, true?

9 A I'm sorry, say that again. 9 A Well, let's see. Well, the audio file that
10 Q When you sent Mr. Grabell the e-mail, you 10 should have been sent as well, but according to

11 enclosed some material that you wanted Mr. Grabell to | 11 what's here the audio file is missing, so that would
12 forward to Louise Kiernan, correct? 12. be correct.

13 A Yes, correct. 13 Q Okay. And this e-mail correspondence was the
14 Q And you attached three pictures, one is a 14 first time you ever commmicated with Ms. Kiernan,

15 picture of the cover of the Chicago Defender? 15 true?

16 A Yes. 16 A Yes.

17 Q The second is a picture of the cover of the 17 Q You later had an in-person encounter with

18 Chicago Reader? 18 Ms. Kiernan, is that correct?

19 A Yes. 19 A Oh, you better believe it.

20 Q And the third is a picture of a screenshot of | 20 Q This also occurred at the Lookingglass

21 witness slips, correct? 21 Theater on May 3rd, 2017, correct?

22 A Yes. 22 A Yes.

23 Q You also enclosed an audio file and an 23 Q You address this in your answers to

24 introductory letter to Louise Kiernan, correct? 24 interrogatories, so let's take a look at those,

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed: 03/09/20 Page 16 of 39 PagelD #:183

 

 

 

Page 54 Page 56

1 Exhibit 1. 1 A It probably didn't last no longer than like a
2 Sir, do you have Exhibit 1 in front of 2 minute and a half.

3 you? 3 Q And this was the first time you had ever

4 A Exhibit 1, yes. 4 spoken to Ms. Kiernan in person, correct?

5 Q I'd like to direct you to Page 9. On Page 9 5 A That is correct.

6 there's a Subsection C that begins in the middle of 6 Q And the only time you ever spoke to her in
7 the page with the language I introduced, do you see 7 person, true?

8 that? 8 A The only time.

9 A Uh-huh. 9 Q You never communicated with her again whether
10 Q It reads, quote, I introduced myself for the /10 in person or e-mail or letter or anything else?

11 very first time in person at the Lookingglass Theater | 11 A Wo, no.

12 on May 3rd, 2017, after a post-show discussion about | 12 Q What I said was correct?

13. ethics. Do you see that language? 13 A Yeah, what you said is correct.

14 A Yes, I do. 14 Q Where in the building did this encounter take
15 Q Do you recall what show you went to see at 15 place?

16 the Lookingglass Theater on May 3rd, 2017? 16 A It was on the same stage where I met Michael.
17 A Yeah, it was the same one, Beyond Caring. 17 Q And you wrote in the third paragraph of

18 Q ‘The same show? 18 Subsection C, quote, she was alone when I approached
19 A The same show. 19 her. Do you see that language?

20 Q Why is it that you went to see the same show? | 20) A Uh-huh.

21 MS. WILLIS: Objection, relevance. 21 Q Was anyone else present for your encounter

22 THE WITNESS: Yeah, what would be the relevance? | 22 with Ms. Kiernan on this day?

23 It was the same show. 23 A What do you mean when you say present?

24 24 Q I'll rephrase it.

Page 55 Page 57

1 BY MR. BLAKLEY: 1 When you had this encounter with

2 Q Can you please answer the question. 2 Ms. Kiernan, to your knowledge did anyone else hear

3 A Could you repeat the question. 3 what you said to her and what she said to you?

4 Q Sure. 4 A I can't give you a definitive answer because
5 Why did you go see the same show? 5 I don't know what other people heard. It was just

6 A Because Loulse was there and I wanted to meet 6 she and I standing in front of each other.

7 her. 7 Q Correct. So to your knowledge -- well,

8 Q How did you know Louise was going to be there | 8 strike that.

9 that day? 9 You have no knowledge whether anyone else
10 A It was advertised. 10 heard your encounter with her, correct?
11 Q What advertisement did you see? 11 A That is correct.

12 A It was all online. 12 Q You wrote, quote, immediately upon shaking my
13 Q Do you remember where online you saw this? 13 hand, her touch was cold and callous. Do you see

14 A No, now that I don't recall, but it was 14 ‘that language?

15 published. That's how I found cut about it, and I 15 A Yes, I do.

16 think somebody else had mentioned it to me in 16 Q Okay. What do you mean by cold and callous?
1? passing. Ll? A It wasn't the type of response that you would
18 Q When you say somebody else, do you recall who | 18 anticipate receiving from someone in her position.
19 that was? 19 Q Okay. I'm going to break that down a little
20 A No, I don't. 20 ~=—+bit.
21 Q You wrote, quote, our encounter was brief, do | 21 When you say in her position, what do you
22 you see that? 22 mean?
23 A Uh-huh. 23 A She's an ambassador for ProPublica. She's
24 Q How long did it last? 24 thelr editor-in-chief. She sets the tone for the

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed: 03/09/20 Page 17 of 39 PageID #:184

 

 

 

Page 58 Page 60
1 news organization. 1 don't have the measurements of the theater in front
2 Q And when you say that she's the ambassador, 2 of me unfortunately.
3 what type of response do you believe that an 3 Q You wrote, immediately upon shaking my hand,
4 ambassador needs to give? 4 her touch was cold and callous, and when I asked you
5 A The same type of response she treated 5 to describe what you meant by cold and callous, you
6 everybody else with which was welcoming and respect. 6 said it wasn't the type of reaction you would expect.
7 Q Okay. You say she treated everybody else 7 Can you be any more specific other than telling me
8 with. How do you know how she treated other people? 8 that?
9 A Because I was watching her. I was watching 9 A No, that's what it was.
10 her prior to approaching her. She was engaged in a 10 Q Okay. Can you describe when you -- strike
11 conversation with a group of women. They were her 11 ‘that.
12. peers. They were on the panel with her, and based on | 12 She shook your hand, correct?
13 my observation everybody was getting along fine. 13 A I'll say she touched my hand.
14 They were laughing. They were exchanging, you know, 14 Q Okay. Well, describe for me the difference.
15 exchanging what their views and opinions were, and it | 15 A I wouldn't really call it -- Jonathan, the
16 was very welcoming. 16 way this woman treated me, it's totally unacceptable,
17 Q How long were you watching her having a 1? = completely unacceptable, and it was very demeaning
18 conversation before you approached her? 18 and disparaging. I didn't know what was going on at
19 A I watched for about a good ten minutes. 19 the time so I just kind of, you know, just put it in
20 Q You watched her for ten minutes. You didnot | 20 the back of my mind because I wanted to work for the
21 hear the conversation she had with these individuals 21 news organization.
22 before you approached her, correct? 22 Q I'm going to move to strike as nonresponsive.
23 A I could hear some of the conversation but I 23 Sir, I understand you're passionate about
24 don't recall. 24 this and you might have points you want to make. You
Page 53 Page 61
1 Q Okay. So you don't know what they discussed 1 have very capable counsel who can ask you questions
2 during that conversation? 2 after I'm finished, but the process doesn't work
3 A Well, they were still talking about the play 3 unless you answer the questions that I ask you
4 and the issues that the play had brought up. 4 respectfully.
5 Q Okay. But you don't know exactly what they 5 A I'm trying to answer it the best I can.
6 were saying to each other? 6 Q I understand that.
7 A Wo. 7 So when I asked you, you mentioned she
8 Q How far away from this conversation were you 8 didn't shake your hand, she just touched it. What's
9 when you were watching her for ten minutes? 9 the difference?
10 A I den't recall. 10 A We held hands. We did hold hands.
11 Q Was she on the stage having a conversation at | 11 Q Okay. So she shook your hand, correct?
12. that time? 12 A Yeah, she -- well, if you want to call that a
13 A Yeah, but you have to understand when I say 13 handshake.
14 stage, there was no stage. The stage was the same 14 Q You wrote --
15 floor that everybody stood on. When you walked into 15 A It wasn't like what we did.
16 the theater, that floor became the stage once the 16 Q Okay. You wrote I could see her body
1? play started. 17 language appear to recoil as she withdrew her hand
18 Q Can you estimate how far away you were when 18 away from mine?
19 you were watching her for ten minutes having this 19 A Yes.
20 conversation? 20 Q When you say her body language recoiled, what
21 A Iwas maybe about four rows away from where 21 do you mean?
22 she and the other reporters were standing. 22 A It was like she was backing back.
23 Q Okay. 23 Q When you say backing back, what do you mean?
24 A So I don't know how many feet that was. I 24 A Backing back like backing away from me.

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed: 03/09/20 Page 18 of 39 PagelD #:185

 

 

 

Page 62 Page 64

1 Q Did she take a step away from you? 1 minute.

2 A Yeah, 2 Q That all happened within a matter of seconds,
3 Q How many steps did she take away from you? 3 would you agree?

4 A I doen't recall how many steps she took. I 4 A Yeah.

5 don't recall. 5 Q Okay. The interaction you're describing and
6 Q When you approached her, was her back to you? | 6 your reaction to her, the body language that you

7 A When I approached her, no. 7 described, that all happened in a matter of seconds,
8 Q Okay. Was she in the middle of a 8 correct?

9 conversation when you approached her? 9 A I guess, yeah, it was about -- it was seconds
10 A No, I made sure she was finished talking with |10 but it could have been a minute.

11 her colleagues. 11 Q Explain that to me. How can it be both a
12 Q Okay. Again, you wrote that her body 12 matter of seconds and an entire minute?
13. language recoiled, can you be any more specific other | 13 A  Imean, we were there standing in front of
14 than telling me that she appeared to be backing away /|14 each other. I'm talking about the duration of our
15 from you? 15 entire encounter.

16 A Her body language recoiled. I think that 16 Q You approached her, she appeared to recoil.
17? says it all right there. 17 That happened -- in your language she appeared to
18 Q I'm just asking if you can explain that any 18 xecoil. That happened in a matter of seconds,
19 further and give me any other detail other than 19 correct?
20 telling me that she appeared to back away from you? 20 A Yeah, that was in the course of seconds.
21 A Ne. 21 Q You wrote she could care less about who I was
22 Q You wrote the message -- strike that. 22 ox my desire to work for ProPublica. Do you see that
23 You wrote, quote, this peculiar behavior 23. language?
24 took me completely by surprise and the message she 24 A Yes.
Page 63 Page 65

1 sent was that I was not welcome. Do you see that? 1 Q She never verbally said that to you, did she?
2 A Yes, I do. 2 A No, she never verbally said that.

3 Q When you discuss the message that she sent, 3 Q Okay. So you're making the assumption about
4 this is your interpretation of her body language, 4 what she cares about and what she feels based upon

5 correct? 5 your interpretation of her body lanquage?

6 A Yeah, it would have been anybody's 6 A At that particular point in time that

7 interpretation had they been in my shoes. 7 statement that you just read about she could care

8 Q She did not tell you that she didn't want to 8 less, there was no way for me to be able to determine
9 meet with you, fair? 9 that at the time that this was happening. So that

10 A Well, her body language -- she communicated 10 what you just read is my opinion based on all of the
11 very clear with her body language that she did not 11 information that I gathered looking back on the

12. want to be bothered with me. That was very clear to 12. situation once I realized what was going on that I

13 me. 13 was being discriminated against. That's my answer.
14 Q This is my question, sir. 14 Q You basing -- let me investigate that for a
15 Did she say to you verbally that she did 15 little bit.

16 not want to speak with you? 16 When answering this interrogatory, you're
17 A No, she didn't. 17 discussing this in a chronological order and you say
18 Q Okay. 18 after discussing the withdraw of her hand that she

19 A But her bedy lanquage sure did. 19 could care less about who I was and my desire to work
20 Q How mich time passed between you approaching | 20 for ProPublica, do you see that language?

21 her and her appearing to recoil as you described it? | 21 A Yes, I do.

22 A That was like in the first, within the first | 22 Q And what you just told me is that you did not
23 minute upon us, you know, shaking hands. That all 23 make a determination about how she felt at the time
24 happened right then and there and within the first 24 but now looking back on it you believe that that's

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed: 03/09/20 Page 19 of 39 PagelD #:186

 

 

 

Page 66 Page 68

1 how she felt? 1 for a little bit and she declined your offer to help

2 A What I'm saying, Jonathan, is this. At that 2 her put on her coat, correct?

3. particular point in time when this was happening, I 3 A That is correct.

4 knew something wasn't quite right but I didn't have 4 Q And all of this happens in about a minute?

5 enough information to make a determination about 5 A Minute, minute and a half.

6 exactly what I felt that it could be. 6 Q So ultimately you have no idea how she felt

7 Q Okay. You've never spoken to her? 7 ox what she was thinking during this encounter,

8 A Never, not since that incident. 8 correct?

9 Q She never mentioned to you anything that 9 A Well, I wouldn't necessarily say that. Her
10 would give you the impression that she could care 10 bedy language -- you know it as well as I know it as
11 less about who you are or your desire to work for 11 well as everybody at this table knows there is
12. =ProPublica, correct? 12. nonverbal communication, and her body language was
13 A Repeat that one more time. 13. saying something totally different in regards to me.
14 Q She's never verbally said anything to you 14 Now, the body language that she exhibited when she
15 that would give you the impression that, quote, she 15 was talking to her white peers was totally different.
16 could care less about who I was or my desire to work | 16 Q Do you know who the individuals were that she
17 ~=for ProPublica? 17 was speaking with?

18 A She didn't verbally articulate that, but I 18 A She was talking to the other panelists that

19 could tell in her body language that's exactly what 19 were part of the 0 and A session.

20 she meant. 20 Q Do you know how familiar she was with these

21 Q Okay. Well, now you told me two different 21 = individuals?

22 ~=— things. 22 A How would I know her relationship with them?

23 Based upon her body language you believe 23 Q Okay. In June of 2017 you submitted job

24 that she could not care less about who I was or my 24 application materials to ProPublica, is that right?
Page 67 Page 63

1 desire to work for ProPublica? 1 A That is correct.

2 A Based on her body language. 2 Q What prompted you to send materials to

3 Q Okay. You wrote, quote, she mentioned that 3. ProPublica?

4 it was a bit overwhelming setting up the office so I 4 A What prompted me?

5 offered some encouragement. I smiled and said I was 5 Q Right, in June of 2017?

6 patient. Do you see that language? 6 A The portal opened up.

7 A Yes, I do. 7 Q When you say the portal, what are you

8 Q So she volunteered to you during this minute 8 referring to?

9 encounter that it was a bit overwhelming setting up 9 A The online application. Excuse me. Hold on
10 =the office? 10 a second.

11 A That's what she said. 11 Okay. Can you repeat the question.

12 Q She shared that with you, is that correct? 12 Q Sure.

13 A Yeah, that's correct. 13 You mentioned that what prompted you to
14 Q So she didn't immediately walk away. She 14 submit materials to ProPublica in 2017 was, quote,
15 spoke to you, correct? 15 the portal opened up?

16 A Right, she did speak to me. 16 A Yeah, the online application portal.

17 Q During this encounter did she mention your 17 Q How were you aware that the online

18 race at all? 18 application portal opened up?

19 A No. 19 A I was watching the website.

20 Q Did she mention your skin color at all? 20 Q Did you see an advertisement or a job posting
21 A No, she didn't. 21 that informed you that --

22 Q Did she mention your age at all? 22 A Yeah, I did.

23 A No, she didn't. 23 MR. BLAKLEY: Let's mark another exhibit here.
24 Q So she shook your hand and she spoke with you | 24 (Whereupon Deposition Exhibit 12 was

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed: 03/09/20 Page 20 of 39 PagelD #:187

 

 

 

Page 70 Page 72
1 marked for identification.) 1 Q And you filled out a form and you uploaded
2 BY MR. BLAKLEY: 2 documents, correct?
3 Q Mr. Hare, what's been handed to you and 3 A Yes.
4 marked as Exhibit 12 is the job posting. The title 4 MR. BLAKLEY: We'll mark another exhibit.
5 of the document reads ProPublica Is Hiring (More!) 5 (whereupon Deposition Exhibit 13 was
6 Reporters. Do you see that? 6 marked for identification.)
7 A Yes, I do. 7 BY MR. BLAKLEY:
8 Q It's also Bates stamped KH104 at the bottom 8 Q Mr. Hare, what's been marked as Exhibit 13
9 right-hand corner, do you see that? 9 and what's just been handed to you are three stapled
10 A Where am I looking? 10 documents. The first page is a screenshot of
11 Q You're looking at the document that should 11 Screendoor. The second two pages are an export from
12 have just been handed to you, Exhibit 12. 12. Screendoor.
13 A What was the last thing you said about -- 13 The first page indicates, again, that you
14 Q There's a number that appears on the bottom 14 submitted materials on June 4th, 2017, at 4:46 p.m.,
15 right-hand corner, KH104? 15 correct?
16 A I don't have that. 16 A Yeah, that 1s correct.
17 Q You don't have that on your version? I have /17 Q And then when you look at the second and
18 it on mine, but it's the same thing. 18 third pages, they tell us that you uploaded a resume
19 MS. WILLIS: Where do you have it on yours? 19 already identified as Exhibit 6, correct?
20 MR. BLAKLEY: JI have it on mine, but you have a 20 A Uh-huh.
21 different version of the same thing. 21 Q You also uploaded a reporting memo, is that
22 MS. WILLIS: Okay. 22 correct?
23. BY MR. BLAKLEY: 23 A Yeah, that 1s correct.
24 Q In any event, this is the document that you 24 MR. BLAKLEY: Let's mark another exhibit.
Page 71 Page 73
1 viewed that prompted you to submit materials to 1 (Whereupon Deposition Exhibit 14 was
2  ProPublica, correct, in June of 2017? 2 marked for identification.)
3 A Yes, that ls correct. 3. BY MR. BLAKLEY:
4 Q When did you first see it? 4 Q Mr. Hare, what's been marked as Exhibit 14
5 A When did I first see it? 5 and just handed to you is the reporting memo that you
6 Q Correct. 6 uploaded via Screendoor, correct?
7 A I don't recall. 7 A Yeah, that 1s correct.
8 Q Okay. You see at the top left-hand corner 8 Q And looking at the second page, second and
9 it's dated May 19th, 2017, correct? 9 third pages of Exhibit 13, this tells us that you
10 A Uh-huh. 10 also provided links to three stories that you had
11 Q And unlike Exhibit 7, the February 2017 11 authored, correct?
12 posting, this one does not reference ProPublica 12 A Can you repeat that, I'm sorry.
13. Illinois, does it? 13 Q Sure.
14 A No, I don't see ProPublica Illinois, but it 14 Exhibit 13, the Screendoor documents,
15 says ProPublica. 15 Pages 2 and 3 indicate you provided links to three
16 Q Okay. And it notes a submission deadline of [16 stories that you authored at the Chicago Defender,
17s June 4th, 2017, correct? 17s correct?
18 A Yeah, that 1s correct. 18 A Yes, yes.
19 Q And you submitted material on June 4th, 2017, | 19 Q You provided no other material other than
20 is that right? 20 what we just discussed, the three stories, the links
21 A Yeah. 21 to the three stories, the resume and the reporting
22 Q Via the online portal that you just 22 memo, correct?
23. mentioned? 23 A Correct.
24 A That is correct. 24 Q Now, Mr. Hare, you maintain a blog, a

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed: 03/09/20 Page 21 of 39 PagelD #:188

 

 

 

Page 74 Page 76

1 WordPress blog, correct? 1 posted on January lst, 2019?

2 A Uh-huh. 2 A That's not correct.

3 (Whereupon Deposition Exhibit 15 was 3 Q Okay. When was your first post about

4 marked for identification. ) 4  ProPublica? I'll refer you to Page 21 of the

5 BY MR. BLAKLEY: 5 exhibit.

6 Q Mr. Hare, what we've marked as Exhibit 15 and | 6 A The first post about ProPublica?

7 handed to you is a printout of your blog posts. You 7 Q Correct. Page 21 indicates that your first
8 have entitled your blog Defending Chicago, correct? 8 post about ProPublica was on January 1st, 2019.

9 A That is correct. 9 A Oh, okay.
10 Q When did you establish the blog? 10 Q That's correct?

11 A I would have te go into the account and give 11 A Yeah, yeah, uh-huh.

12 you an exact date if that's what you're looking for. 12 Q And so this is after your EEOC claim was
13 Q Can you give me an estimate? Was it 2016, 13. dismissed and after you had met with counsel about
14 «2015, what year? 14 filing this lawsuit, correct?

15 A I believe it was sometime in 2017. 15 A I believe so.
16 Q Why did you establish the blog? 16 Q Now, your second post about ProPublica is
17 A I established the blog as a source where I 17 =dated April 12th, 2019, and begins on Page 13 of the
18 could post stories. 18 exhibit, isn't that correct?
19 Q Any other reason that you established it or 19 A April 16th, 2019?
20 you just wanted a place to post stories? 20 Q April 12th, 2019.
21 A Yeah, I wanted a place to post stories. 21 A What page?
22 Q Among other things on the blog you discussed | 22 Q So the date of the post is on Page 18 but the
23 your in-person encounter with Ms. Kiernan and the 23. post begins on Page 13 of the exhibit.
24 filing of this lawsuit, isn't that true? 24 A Oh, okay, yeah.
Page 75 Page 77

1 A Yes, I did. 1 Q And in this post you discuss your encounter
2 Q Now, the first post was posted on 2 with Ms. Kiernan that occurred about two years prior,
3 October 31st, 2017, and the story begins on Page 27 3 correct?

4 of the exhibit, is that correct? 4 A That is correct.

5 A I'm sorry, what was the question? 5 Q Now, your third post about ProPublica is

6 Q Your first blog post was posted October -- 6 dated April 16th, 2019, and begins on Page 11, isn't
7 A Okay, the first blog post? 7 that true?

8 Q Correct. 8 A Let me see. What's that date again,

9 A Yeah. 9 Jonathan?
10 Q Was posted on October 31st, 2017, correct? 10 Q The date was April 16th, 2019. The date

11 A Yeah, 11 appears on Page 13 of the exhibit. The story begins
12 Q And your second blog post was on May 4th, 12 on Page 11 of the exhibit.
13° 2018, correct? The story begins on Page 21 of the 13 A That is correct.
14 exhibit. 14 Q Now, you wrote the title of this April --

15 A Yeah, that 1s correct. 15 strike that.
16 Q Neither the first or second story posts have | 16 The title of this April 16th, 2019 posting
17 anything to do with ProPublica, correct? 17 is Op:Ed: ProPublica & ProPublica Illinois Hit With
18 A That is correct. 18 Discrimination Suit. Do you see that?
19 Q Now, your first post about ProPublica is on 19 A Yeah.
20 January lst, 2019, and begins on Page 18 of the 20 Q And included in this post you enclosed a
21 exhibit, isn't that true? 21 = two-minute audio clip that you produced, correct?
22 A Could you repeat that. 22 A Yes.
23 Q Sure. 23 Q And in that clip you described yourself as a
24 Your first post about ProPublica was 24 reporter that, quote, wrote three groundbreaking

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed: 03/09/20 Page 22 of 39 PagelD #:189

 

 

 

Page 78 Page 80

1 stories in 2016, correct? 1 liar Louise Kiernan and her New York colleagues. Do
2 A That is correct. 2 you see that language?

3 Q You stated that Ms. Willis filed a lawsuit on 3 A Oh, yes, I do.

4 your behalf, true? 4 Q Okay. Again, this is a letter that you wrote
5 A Correct. 5 addressed to me as ProPublica's counsel, correct?

6 Q Okay. You call ProPublica a billionaire 6 A Yes.

7 funded racist news organization, correct? 7 Q Now, I think we can agree that discrimination
8 A Absolutely. 8 of any kind is deplorable, isn't that right?

9 Q And you asked others to reach out to you if 9 A Yes.
10 they applied to ProPublica and were not hired and 10 Q And calling someone a racist or a sexist or
11 that, quote, today was their, quote, lucky day, 11 an ageist it's a very, very serious thing to say to
12. correct? 12 someone, correct?

13 A That is correct. 13 A I would imagine it is.
14 Q Did anyone reach out to you? 14 Q And it's one of the most severe criticisms
15 A Not to my knowledge. 15 you can make of anyone's character, isn't that right?
16 Q In addition to stating that ProPublica is a, 16 A I would imagine so.
17 quote, racist news organization, you have also stated | 17 Q Asa journalist yourself you would agree that
18 that Louise Kiernan is a racist, correct? 18 you shouldn't make statements like that on a whim,
19 A Did I say that? 19 right? You need some support for something like
20 Q I'm asking you did you say that? 20 that, something so grave, correct?
21 A What page? 21 A Ihave the support.
22 Q Have you said that at any time that she's a 22 Q Okay. But here you have -- well, that's not
23. racist? 23. the question I asked you.
24 A Is it in the blog? 24 You would agree that you should not make a
Page 73 Page 81

1 Q I'm asking you if you recall saying that? 1 = statement like that without having some support,

2 A I'm saying it to you now she is a racist, but | 2 correct?

3. what page are you referring to? 3 A That's a fair statement.

4 Q So you have stated that, that she's a racist, | 4 Q Okay. But here you are claiming that

5 correct? 5 Ms. Kiernan is a racist and a liar based on a minute
6 A In person I'm telling you this, so if you're 6 interaction with her. You have no problem doing that
7 veferring to where it's written in my blog, where 1s 7 here, correct?

8 it? 8 A No, that's not what -- no, no, no, no, I

9 Q I'll refer you to where it's written. Let's 9 totally disagree with that statement.

10 look at Exhibit 5. 10 Q Okay.

11 A Well, Exhibit 5 is not what we're talking 11 A It's not based on solely that interaction,

12. about right now. 12. that one to one-and-a-half minute interaction.

13 Q I've moved on to Exhibit 5. 13 That's not what that statement is based on. It's

14 A Okay. 14 based on the totality of all the information that I
15 Q What's previously been marked as Exhibit 5 is |15 have seen, observed and have gathered.

16 your response letter to my letter to your counsel in | 16 Q ‘The information you've seen, observed and

17 «September of 2019. You recall writing this, correct? |17 gathered?

18 A Yeah, Exhibit 5, that is correct. 18 A That's what my opinion is based on, and it's
19 Q Okay. And towards the middle of the page 19 my opinion.

20 there's a paragraph that reads, quote, if your client | 20 Q It's your opinion, correct.

21 was really interested in settling this case out of 21 A Based on the facts that I have collected and
22 court and making me whole, then we would have what we | 22 gathered.

23. need to move forward past this painful and depressing | 23 Q Here's my question. The facts you've

24 episode with the cultural appropriating, racist and 24 gathered, this information that you say that you've

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed: 03/09/20 Page 23 of 39 PageID #:190

 

 

 

Page 82 Page 84

1 obtained, it is not what Ms. Kiernan has said to you 1 Q Let's look at Exhibit 1 again.

2 or written to you, correct? 2 You wrote, quote, in her phone interview

3 A What's correct? 3 with a federal investigator, she stated I applied to

4 Q What you're basing this characterization of 4 her private e-mail for the job. This is a lie and

5 her as a racist. You say it's not only based on this | 5 patently untruthful, is that right?

6 minute interaction with her, it's based on all this 6 A What page are you on?

7 other -- 7 Q I'm on Page 9.

8 The whole newsroom, It's a racist newsroom, 8 A Yeah, that 1s correct.

9 Jonathan. 9 Q Okay. So you claim that she's a liar because
10 Q I'm asking you about these statements about 10 she characterized your April 25th, 2017 e-mail as an
11 Ms. Kiernan specifically. You claim she's a racist 11 application, correct?

12 based on your minute interaction with her, correct? 12 A Yes.
13 A No, it's not just that alone. 13 Q So just to be clear, when you sent her the
14 Q And you say it's not just that. It's all 14 two-page letter of introduction and you sent her the
15 these other things that you found out about -- 15 links to your stories and you sent her the images you
16 A Which we're getting to. 16 were not applying for a job?
17 Q What I'm saying is these other things you're Ll? A No. How can I have been applying for a job
18 describing, it's not what she said to you or written |18 when I had missed the deadline, Jonathan?
19 to you. It is not based on any communication you've | 19 Q So if you weren't applying for a job why send
20 had with her, correct? 20 her any materials at all?
21 A You're correct, she did not say that out of 21 A It was an inquiry to see if it was a
22 her mouth. 22 possibility.
23 Q Correct, okay. 23 Q Did you need to send the materials to
24 A But her actions. 24 inquire?

Page 83 Page 85

1 Q And by actions you're talking about the 1 A I sent it out of my freewill.

2 minute -- 2 Q Here's my question. To inquire about whether

3 A No, I'm talking about the totality. 3 they're still hiring, did you need to submit

4 Q What totality? 4 materials?

5 A The totality of this whole issue, the whole 5 A It's relative. Maybe I did, maybe I didn't,

6 reason why we're here today. 6 but I did in this case.

7 Q Okay. I have to make this clear. You 7 Q Okay. Once ProPublica decided not to hire

8 interacted with this woman for a minute, correct, one | 8 you, did you follow up with anyone at ProPublica?

9 minute at the Lookingglass Theater? 9 A I believe I did.

10 A Aminute to a minute and a half. 10 Q Who?

11 Q Okay. We've discussed your characterization | 11 A It was -- it may have been -- I think I sent
12 of Ms. Kiernan as a racist. You've also 12. an e-mail. I think I sent an e-mail to somebody in
13. characterized her as a liar, correct? 13. New York.

14 A Yes, she's a liar. 14 Q Okay. You think you sent an e-mail to

15 Q Let's look at Exhibit 15 again very briefly. 15 someone in New York?

16 The very first page of the exhibit contains a 16 A Yeah,

17 picture, and in that picture it contains the 17 Q Who did you send an e-mail to?

18 language, quote, did ProPublica's Illinois 18 A That I don't remember who I sent it te. I
19 editor-in-chief Louise Kiernan tell a lie toa 19 think I did.

20 federal investigator. Do you see that? 20 Q So you may have or you may not have?

21 A Yes, I do. 21 A I think I did though.

22 Q So you addressed this in your answers to 22 Q What makes you think that you sent an e-mail
23. interrogatories as well, isn't that right? 23. to someone in New York?

24 A I did. 24 A Because when I didn't hear from anybody, I

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed: 03/09/20 Page 24 of 39 PagelID #:191

 

 

 

Page 86 Page 88

1 was wondering what was going on, so that may have 1 Q Let's look at your answers to interrogatories

2 prompted me to send an e-mail te somebody in New York | 2 again.

3. because I didn't hear from anybody in Illinois. 3 A Yeah, that's the first time I've ever seen

4 Q Now, when did you send this e-mail? 4 that.

5 A When did I send it? 5 Q I'm sorry, you said that's the first time

6 Q Right. 6 you've seen your EEOC charge?

7 A It would have been sometime in the fall. 7 A No, that's the first time I've seen those

8 Q If you were applying for a position in 8 dates.

9 Illinois, why would you send an e-mail to someone in 9 Q Exhibit 1 on Pages 10 and 11, we asked you to

10 New York? 10 identify every job or position --

11 A Iwas reaching out to anybody te get a 11 A I'm sorry, say that again.

12 response about the application that I had submitted 12 Q Sure.

13. in Illinois. That's why I sent it if I sent it. 13 On Exhibit 1 on Pages 10 and 11 -- are you

14 Q In this case we've asked you to produce any 14 ~with me?

15 communications you've had with ProPublica personnel. 15 A Give me one second.

16 Did you provide this e-mail to your counsel? 16 Q Sure.

17 A I couldn't find it. Ll? A On 10 and 11?

18 Q Okay. So you don't have a copy of this 18 Q Correct.

19 e-mail. You can't tell me when you sent it or who 19 A Okay.

20 you sent it to, correct? 20 Q We asked you to identify every job or

21 A That is correct. 21 position you applied for from April 24th, 2017,

22 Q After you weren't hired by ProPublica, did 22 onward, do you see that?

23. you seek -- strike that. 23 A Yes, that is correct.

24 After you weren't hired by ProPublica, you | 24 Q And after submitting materials to ProPublica
Page 87 Page 83

1 = did not seek employment in journalism with anyone, 1 through Screendoor on June 4th, 2017, you did not

2 correct? 2 apply for any employment position until October 2018,

3 A That is correct. 3 correct?

4 Q Okay. No other employment in journalism? 4 A Uh-huh, that is correct.

5 A That is correct. 5 Q And you applied to the USPS in October

6 Q You didn't look for any other jobs or submit 6 of 2018?

7 applications to any other news outfit, correct? 7 A Uh-huh.

8 A That is correct. 8 Q Is that yes?

9 Q And you believe that ProPublica discriminated | 29 A Yeah, that is correct.

10 against you on or about June 4th, 2017, correct? 10 Q And you were not hired, correct?

11 A I didn't say that. 11 A That is correct.

12 Q let's look at Exhibit 6. Do you have the 12 Q And you were not interviewed, is that

13. document in front of you, sir? 13. «correct?

14 A Yes, Exhibit 6 I do. 14 A That is correct.

15 Q Okay. And this is the document that begins 15 Q Do you believe that you were qualified for

16 with charge of discrimination at the top? 16 that job?

1? A Uh-huh. Ll? A Yeah, if I had applied for it, yeah.

18 Q I£ you look towards the middle of the page 18 Q Okay. You mean -- when you say if I had

19 there's a section that reads dates discrimination 19 applied for it, you mean you wouldn't have applied

20 took place. It says earliest June 4th, 2017, latest | 20 unless you believe you were qualified?

21 June 4th, 2017. So this is what you told the EEOC, 21 A That is correct.

22 the discrimination took place against you on 22 Q Okay. So do you believe that the USPS

23. June 4th, 2017, correct? 23. discriminated against you?

24 A Yeah, that's what it says in the charge. 24 A No. I wasn't interviewed because I was stuck

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed: 03/09/20 Page 25 of 39 PagelD #:192

 

 

 

Page 930 Page 92

1 in traffic. 1 Q Right. In September of 2019 what medication
2 Q Isee. In November you began driving for 2 did you begin taking?

3. Lyft? 3 A It was the one that my doctor prescribed me.
4 A Yeah, that is correct. 4 I don't know the name of it. It starts with an §,

5 Q Are you still a Lyft driver? 5 but I don't know the name of it.

6 A No. 6 Q That's the same medication you said you took
7 Q When did you stop working as a Lyft driver? 7 today, correct?

8 A I stopped working for Lyft after I started 8 A Did I say I took that medication teday?

9 taking that medication, 9 Q Yes, you did say that at the beginning of the
10 Q In 2019? 10 deposition.

11 A Yeah. 11 A I did?
12 Q Okay. So you worked as a Lyft driver from 12 Q Yes, you did.
13. November 26, 2018, until sometime in 2019, correct? 13 Did you take it this morning?
14 A Uh-huh, that is correct. 14 A If I'm driving, no.
15 Q Have you held any employment since -- well, 15 Q Okay. So when's the last time you took this
16 = strike that. 16 medication? You haven't taken it since September
17 When in 2019 did you stop working as a 17 of 2019 because you've been working as a Lyft and
18 Lyft driver? 18 Uber driver since then, correct?
19 A It was after I started taking the meds. 19 A Wo, I took it a couple times in hetween. I
20 Q Okay. When in 2019 was that? 20 don't have the dates in front of me.
21 A That was August or end of August beginning of | 21 Q How many times have you taken the medication
22 September, sometime around in that window. 22 between September 2019 and today?
23 Q So have you had any employment since August 23 A I've taken it quite a bit, but I don't have
24 or September of 2019? 24 the dates. I didn't count them. The days I'm not
Page 931 Page 93

1 A Yeah. 1 driving I'll take the medication because you can't do
2 Q Okay. What have you done since then? 2 both.

3 A I drive for Uber. 3 Q How many days a week do you drive?

4 Q When did you begin driving for Uber? 4 A It varies.

5 A After -- it was after Lyft and sometime 5 Q On average from September of 2019 to today,
6 around -- it was in that September window. 6 how many days per week have you driven as a Lyft or
7 Q O€f 20197 7 Uber driver?

8 A Yeah, that is correct. 8 A It could be three, four, five days. It just
9 Q So why did you stop driving as a Lyft driver? | 9 depends.

10 A Because the meds was like making me crazy. 10 Q Depends on what?

11 You can't take that medication and drive at the same | 11 A It depends on a lot of things.

12. time. 12 Q When you say a lot of things, what do you
13 Q But you've taken the medication continuously /|13 mean?
14 from September of 2019 to now, correct? 14 A It depends on how that medication makes me
15 A No, it has not been continuously. 15 feel.
16 Q Okay. You're taking it -- you've taken it 16 Q So it doesn't always make you feel that
17 «today, correct? 17 ~=you're unable to drive a car, correct?

18 A Wo, I did not take it teday. 18 A Usually when I'm driving I cannot take the
19 Q Okay. When you say that medication, we 19 medication.
20 discussed medication that you're on today and you 20 Q But you just told me that whether or not you
21 mentioned something that begins with an S, 21 can drive and take the medication depends on how the
22 Sertraline, something like that, correct? 22 medication makes you feel.
23 A No, you asked what medication was I taking. 23 A What did I say?
24 You asked me what medication was I currently taking. 24 Q I'm trying to get a sense of what medication

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed: 03/09/20 Page 26 of 39 PagelD #:193

 

 

 

Page 934 Page 96

1 you're taking and how it affects your ability to 1 A Any news organization if I went to try to

2 drive, okay. 2 apply at a black news organization or another white
3 Initially you told me that you took this 3. news organization after I had this suit and then the
4 medication this morning that has some sort of effect 4 allegations, I mean, once they found out, in my mind
5 on you. You've since told me that you can't take it 5 they wouldn't want to hire me.

6 when you drive but you've been driving as a Lyft or 6 Q Okay. Now, you said a black news

7 Uber driver for almost the last year? 7 organization or a white news organization. Is it

8 A Well, I wasn't taking the meds when I was 8 your opinion that a news organization has to be

9 driving for Lyft because it wasn't prescribed to me 9 characterized by race?

10 until after. I stopped with Lyft when I started 10 A Well, I had worked historically at the

11 taking the medication. ll Chicago Defender which was a newspaper that focused
12 Q But you told -- okay, so you didn't take the (12 on the black community, so that's what I meant by
13. medication until September of 2019? 13 that.

14 A It was about the time that she prescribed it. | 14 Q Now, do you believe that a news organization
15 It was the end of August or beginning of September. 15 that reports stories that impact minority -- well,
16 I don't have the exact date in front of me. It might | 16 strike that.

17 be in the records. 17 Do you believe that a news organization
18 Q When did you start driving for Uber? 18 that writes stories that, discuss the black

19 A After I stopped driving for Lyft, around that |19 community, for example those stories can only be
20 same time, 20 written by black journalists?
21 Q How long after you stopped driving for Lyft 21 A No, I don't believe that. It could he
22 did you start driving for Uber? 22 written by a black, white, Hispanic, Asian.
23 A It could have been about a week or two. 23 Q Okay. And so when you say black or white
24 Q So when you were driving for Uber you were 24 news organization here, is that the way you view all
Page 95 Page 97

1 = still taking this medication? 1 news organizations that they have to have some sort
2 A In the beginning, yes, but then the problems, 2 of racial designation?

3. I couldn't take the medication. 3 A No, that's net correct.

4 Q Okay. So you stopped taking the medication 4 Q Okay. You also wrote, quote, in fact my

5 but you still drive for Uber, correct? 5 earning capacity has been irreparably diminished as
6 A Yes. 6 no publisher or newsroom is ever going to want to

7 Q let's look at Page 7 of your Exhibit 1. 7 hire me. Do you see that?

8 MS. WILLIS: Can we take a brief break? 8 A Yes.

9 MR. BLAKLEY: Sure. 9 Q And you said, quote, due to defendant's

10 (Recess was taken.) 10 discriminating actions forcing me into this legal

11 BY MR. BLAKLEY: 11 action to protect my civil rights. Do you see that?
12 Q Mr. Hare, we're returning from a brief break. | 12 A Yes.

13 You are aware that you're still under oath, correct? (| 13 Q So I want to focus on the forcing me into

14 A That is correct. 14 this legal action language.

15 Q Do you have Exhibit 1 in front of you, sir? 15 This lawsuit was initiated by you,

16 A Yes. 16 correct?

17 Q In answering Interrogatory No. 12 on Page 7 1? A Yes.

18 of Exhibit 1, you wrote the following, quote, my 18 Q And you wrote that no publisher or newsroom
19 career with a respected news organization of any 19 is ever going to want to hire me, but we've

20 kind, black or white, is for all intents and purposes | 20 established that you haven't applied to any other

21 dead. Do you see that language? 21 newsroom or any other journalistic outfit, correct?
22 A Yes. 22 A That is correct, and the reason being is

23 Q First, what do you mean by black or white 23 because when I launched this lawsuit I became -- I
24 when referring to a respected news organization? 24 started becoming depressed.

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed: 03/09/20 Page 27 of 39 PageID #:194

 

 

 

Page 938 Page 100
1 Q Okay. But you don't know whether any 1 A The answer is I can't give you the answer
2 publisher or newsroom would ever hire you because 2 you're looking for because I didn't ask them that
3 you've haven't applied for those jobs, correct? 3 question, Jonathan. If I had asked that question I
4 A That is correct that I haven't applied, but 4 would have an answer.
5 in my mind once this information came out and it was 5 Q I'm asking about what they said to you not
6 revealed that I'm suing a major news organization, 6 whether you've asked the question.
7 would you want to hire me? 7 So no medical professionals told you that,
8 Q That's an assumption you're making. You 8 correct?
9 haven't made any inquiries, correct? 9 A I don't recall.
10 A And I do have the right to make that 10 Q Okay. Has any medical professional ever
11 assumption. Would you want to hire me? 11 stated at any time that your interactions with anyone
12 Q Has any medical professional stated at any 12 at ProPublica caused you emotional distress?
13. time that you were unable to work? 13 A I don't recall.
14 A No. 14 Q Now, we've discussed your interactions with
15 Q Has any medical professional ever stated at 15 Ms. Kiernan. They occurred in April -- strike that.
16 any time that your encounter with Ms. Kiernan caused | 16 You had an in-person interaction with
17 +=you to suffer emotional distress? 17 Ms. Kiernan in May, correct, a one-minute interaction
18 A Clarify that. 18 with her in May of 2017?
19 Q I don't know if I can be any more clear. 19 A It was a minute and a half, could have been
20 Has any medical professional told you that | 20 two minutes.
21 your encounter with Louise Kiernan caused you 21 Q And you e-mailed with her in April, correct?
22 emotional distress? 22 A Prior to that.
23 A I know that it caused me emotional distress. | 23 Q And you're claiming that these instance --
24 Q And that's not my question respectfully. 24 strike that.

Page 993 Page 101
1 Has any medical professional given you 1 You're claiming that these communications
2 their opinion that your interaction with Louise 2 caused you emotional distress in this case, is that
3 Kiernan caused you emotional distress? 3 right?
4 A I didn't ask for their opinion. 4 A It's the totality of everything that has
5 Q So the answer to my question is no, no 5 happened. It wasn't just that particular -- you're
6 medical professional told you that, correct? 6 trying to focus in on that one interaction. It's the
7 A Well, she didn't say yes. She didn't say no. 7 totality of everything that has happened since then.
8 Q My question, sir, no medical professional has | 8 It's all working together.
9 informed you that your interaction with Ms. Kiernan 9 Q That interaction I'm talking about is the
10 caused you emotional distress, correct? 10 only interaction you've ever had with ProPublica
11 A Well, my emotional distress is caused because | 11 personnel, correct?
12 of this situation right here that I'm currently in. 12 A That is correct.
13. I did not have a history of any kind of emotional 13 Q Okay. You did not notice any change in your
14. issues prior to this. 14 behavior or habits until the winter of 2018, correct?
15 Q Sir, I just please ask you to listen to my 15 A Is that what I said?
16 question respectfully. I'm asking you about your 16 Q I'm asking you that question, is that
17 conversations with medical professionals. 17 ~—s correct?
18 Has any medical professional opined that 18 A I would have to -- I would have to see what I
19 your interaction with Ms. Kiernan caused you 19 put in my notes.
20 emotional distress? 20 Q Okay.
21 A Well, I didn't ask them that question, if I 21 A So can you take me to that page.
22 thought it was their opinion, se I can't answer that. | 22 Q Yeah, let's look at Exhibit 2. Do you have
23 Q So the answer is no, no medical professional | 23 it in front of you, sir?
24 has told you that? 24 A Yes, I do.

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed: 03/09/20 Page 28 of 39 PagelD #:195

 

 

 

Page 102 Page 104

1 Q Page 3 of Exhibit 2, are you with me? 1 A I don't specifically recall looking at their
2 A Yes, I am on Page 3, that is correct. 2 backgrounds.

3 Q Okay. Your response to request for 3 Q Okay. Well, I can tell you that each of them
4 production No. 11 reads as follows, quote, when I 4 have formal journalism education, each of them have

5 first noticed that my behavior and habits were 5 received awards for their work and each of them has

6 starting to change in the winter of 2018, I reached 6 years of experience in investigative reporting.

7 out to my PCP to seek help. Do you see that? 7 A I understand that, but ProPublica didn't

8 A Yes, that is correct. 8 hire -- in Illinois they didn't hire one black

9 Q And you certified that this is correct when 9 reporter even though there's some belief that there
10 you signed the document on the last page, correct? 10 are 42 that had applied.

11 A Yeah, that is correct. 11 Q So you don't believe that ProPublica was

12 Q So this was after your EEOC claim had been 12 justified in hiring those reporters instead of you,
13 investigated and dismissed that you noticed 13. is that correct?

14 behavior -- strike that. 14 A I didn't say that.

15 This is after your EEOC claim was 15 Q Okay. So if the five reporters that

16 dismissed that you noticed changes in your behavior, {16 ProPublica Illinois hired all have more experience,
17 ~—s correct? 17 ~=all have won awards, all have formal journalism

18 A Yes. 18 education, ProPublica was right to hire them instead
19 MR. BLAKLEY: Okay. Let's mark another exhibit. 19 of you, is that right?

20 (Whereupon Deposition Exhibit 16 was 20 A ‘That's the decision that they made.

21 marked for identification.) 21 Q Okay. That wasn't my question. You wrote in
22. BY MR. BLAKLEY: 22 this letter that you want to compare your credentials
23 Q Mr. Hare, what's been marked as Exhibit 16 23. to the people they hired to determine who is the best
24 and just handed to you is a letter dated April 16th, | 24 candidate.

Page 103 Page 105

1 2018, that you authored to Gregory T. Mucha, 1 If the individuals that ProPublica

2 M-u-c-h-a, an EEOC investigator. 2 Illinois hired, again, have years of investigative

3 A That is correct. 3 reporting experience, if they have years of formal

4 Q Do you recognize this document? 4 Journalism education and have won awards for their

5 A Yes, I do. 5 work, were they justified in hiring these people who
6 Q Look at Page 4 of the letter, sir, and the 6 are better candidates?

7 second to last paragraph reads as follows, quote, 7 A Well, I don't necessarily agree with that

8 therefore, I humbly ask the EEOC and its 8 because, like I said, they didn't hire any black

9 commissioners to issue a right to sue letter. There 9 reporters whatsoever and the only way to find out
10 is only one way to rightfully determine who was the 10 would be to do a side-by-side comparison of everyone
11 best candidate for the job and that is to doa 11 not just the five that they hired. That's why I
12 side-by-side comparison in a court of law. Do you 12. asked the EEOC to expand the investigation. Let's
13. «see that? 13. look at everybody. Put all the cards on the table

14 A Yes. 14 and let's see what it looks like.
15 Q Have you reviewed the credentials of the 15 Q You believe that ProPublica was required to
16 xeporters that ProPublica Illinois hired in 2017? 16 hire a black reporter?

1? A Have I reviewed them? Ll? A They said that's what they were looking for
18 Q Yes. 18 in their advertisement.

19 A What do you mean by that? 19 Q That's not what I asked.
20 Q Have you looked at the backgrounds of the 20 Do you believe they were required to hire
21 reporters that ProPublica hired in 2017? 21 a black reporter?
22 A And how would I know their backgrounds? 22 A I took them at their word just like I
23 Q I'm asking you yes or no if you looked at 23. believed all of their other stories that they wrote
24 = them? 24 down. So if they said that they were looking for

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed: 03/09/20 Page 29 of 39 PagelD #:196

 

 

 

Page 106 Page 108

1 xreporters that reflected the communities that they 1 BY MR. BLAKLEY:

2 cover and they do cover the black communities, what 2 Q Okay. So you believe that these

3. else was I to think? What other conclusion could I 3 characteristics listed in this February 21st, 2017

4 come to? 4 posting are job requirements or qualifications?

5 Q Do you believe that ProPublica Illinois was 5 A This is what they posted.

6 required to hire a black reporter? 6 Q I'm asking you a different question. I know
7 A Based on the advertisement that I read, yes. 7 they posted it.

8 Q Okay. Now, if there was a black reporter 8 Are these four bullet points job

9 that applied that had more credentials than you, 9 requirements or qualifications to your knowledge?
10 should ProPublica have hired that reporter? 10 A This is what they said that they were looking
11 A That would be a decision that's totally up to |11_ for.

12. them, but under that example they didn't hire one. 12 Q Okay. Now, my other question was about your
13 They didn't hire any black reporters out of 42. 13. letter to Greg Mucha. The five candidates that they
14 Q Do you believe that you are as well qualified |14 hired are more experienced, have awards and have
15 as the five individuals that I just discussed? 15 journalism education. Would you agree that those are
16 A Based on what I had read in the 16 better candidates for the job?

1? advertisement, yes, I strongly believe I qualified. Ll? A I totally disagree. That was after the fact.
18 Q Do you believe you are a better candidate 18 I can't go by what happened after the fact. This is
19 than the five individuals -- 19 what I was responding to. This is what drew me in.
20 A Based on the advertisement that I read, yes, | 20 This spoke to my heart. The groundbreaking series
21 and I don't know the background of those other five 21 about the Fraternal Order of Police contract, no
22 reporters. 22 other news organization had even wrote about the
23 Q Okay. 23. Fraternal Order of Police contract not until I broke
24 A Iwas just going by what the advertisement 24 that story.

Page 107 Page 109

1 stated. 1 Q You said no other news organization had

2 Q Which advertisement are you referring to, 2 written about that, correct?

3. sir? 3 A They did not go into no details about the

4 A Let's see which exhibit. So one is 4 contract.

5 Exhibit 9, and what's the other exhibit, Jonathan? 5 Q You said the same thing in your letter to

6 MS. WILLIS: Possibly 12. 6 Louise Kiernan on April 24th, 2017, isn't that right?
7 THE WITNESS: Okay. This 1s what it said. We 7 A I believe so.

8 are looking for reporters with a track record of 8 MR. BLAKLEY: Okay. Let's mark that as an

9 aggressive, resourceful, original reporting. I did 9 exhibit.

10. ~=6that. A gift for weaving revelatory findings into 10 (Whereupon Deposition Exhibit 17 was

11 authoritative, powerful narratives. I did that. A 11 marked for identification. )

12 willingness to embrace different blends of 12. BY MR. BLAKLEY:

13. storytelling from traditional long-reads to audio to 13 Q Mr. Hare, what's been handed to you and

14 whatever may emerge next on the social web. I did 14 marked as Exhibit 17 is a letter dated April 24th,

15 that. A documented commitment to collegiality and 15 2017, that you authored and e-mailed to Louise

16 collaboration. 16 Kiernan, is that correct?

1? These were the only four requirements that | 1? A Yes, that 1s correct.

18 they posted, and they went on to say even if you 18 Q Okay. The third paragraph of the letter

19 thought blah, blah, blah, blah, blah, apply. They 19 reads as follows, quote, this is the middle of the
20 didn't mention anything about awards. They didn't 20 paragraph, in January 2016 I wrote a three-part

21 mention anything about years of education or formal 21 series examining why it's so difficult disciplining
22. journalistic training. They didn't mention anything | 22 Chicago police involved in civilian shooting and/or
23. like that. 23. accused of excessive use of force. I actually read
24 24 =the 160-page FOP contract and highlighted certain

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed: 03/09/20 Page 30 of 39 PagelD #:197

 

 

 

Page 110 Page 112

1 provisions that appeared to give cover to the police 1 BY MR. BLAKLEY:

2 thus circumventing discipline. The Defender was the 2 Q Actually, before we get to that exhibit, I

3 first newspaper to our knowledge to delve into and 3 want to point you again to Exhibit 18, your ow

4 publish some of the details of the contract. 4 article.

5 Do you see that lanquage? 5 Isn't it true that you cite Mr. Emmanuel's

6 A Yes. 6 article in your Chicago Defender article?

7 MR. BLAKLEY: Now we'll mark as Exhibit 18 the 7 A Where is that? What page are you on?

8 Fraternal Order of Police article that you authored 8 Q I'm asking you if you did that or not, sir?

% for the Defender, Part 1 of 3. 9 A I'm asking you what page are you on?

10 (Whereupon Deposition Exhibit 18 was 10 Q Do you recall citing his article in your
11 marked for identification. ) 11 article?
12. BY MR. BLAKLEY: 12 A Where at in my story, Jonathan, are you
13 Q Do you recognize this, sir? 13. referring to?
14 A Yes, I do. 14 Q I'm asking if you recall doing it? Do you
15 Q And this is Part 1 of the three-part series 15 recall doing it, sir?
16 you reference in your letter, correct? 16 A I'm looking through. I'm reading through it.
1? A Yeah, that 1s correct. 1? «Can you point to me.
18 Q And it's also one of the stories that you 18 Q Page 3 of your article, sir. City Council
19 describe as groundbreaking in the audio clip on your [19 Bought Bill of Goods, that section. It says, quote,
20 blog? 20 Dean Angelo, the FOP's current president, stated in
21 A Yes. 21 an interview taken from the Chicago Reporter with
22 Q And it was published on January 7th, 2016, 22 Adeshina Emmanuel that he wondered why aldermen were
23. «correct? 23 complaining about an FOP contract that they
24 A I believe so, yes. 24 themselves approved. Do you see that?

Page 111 Page 113

1 MR. BLAKLEY: And let's mark as Exhibit 13 1 A You said Page 3?

2 another document. 2 Q Page 3 of the exhibit, sir.

3 {Whereupon Deposition Exhibit 19 was 3 MS. WILLIS: Which line are you on? I didn't see

4 marked for identification. ) 4 that.

5 BY MR. BLAKLEY: 5 MR. BLAKLEY: Oh, Page 4, I'm sorry. City

6 Q Mr. Hare, what's been marked as Exhibit 19 6 Council Bought Bill of Goods.

7 and handed to you is a Chicago Reporter article dated | 7 THE WITNESS: Okay, yeah, I see it.

8 December 10th, 2015, do you see that? 8 BY MR. BLAKLEY:

9 A Yes, I do. 9 Q Also on Page 3 under the Who Represented The
10 Q And it's authored by Adeshina Emmanuel of the |10 People section, the second quoted area says, quote,
11 Chicago Reporter, do you see that? 11 police misconduct could cost the city millions with
12 A Yes, I do. 12 there being no repercussions for you as an individual
13 Q On Pages 2 of 3 of the exhibit he discusses 13. officer. That disconnect I found it troubling then
14 ‘the FOP contract and contract performed, does he not? |14 and I find it troubling now Piers said in an
15 A Well, I haven't read this article. This is 15 interview with the Chicago Reporter. Do you see
16 the first time I've seen this. 16 = that?

17 Q Well, I'm representing to you that he does 1? A Yes, I do see that.

18 discuss those things on Page 2 of 3 of Exhibit 19, 18 Q Okay. Now, looking at Exhibit 20 that I just
19 and again, this is dated December 10th, 2015. 19 handed to you, this is an article authored by Brandon
20 A Okay. 20 Patterson of Mother Jones dated December 17th, 2015.
21 MR. BLAKLEY: I'll also mark another exhibit. 21 Do you see that?

22 (Whereupon Deposition Exhibit 20 was 22 A Yeah, I see that.

23 marked for identification. ) 23 Q And I can tell you that Mr. Patterson

24 24 discusses the FOP contract on Pages 2 through 4 of

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed: 03/09/20 Page 31 of 39 PagelD #:198

 

 

 

Page 114 Page 116

1 the exhibit. Do you see that, sir? 1 A My mother had actually left the South because
2 A Yes, I do. 2 she did not want to work on a farm picking cotton

3 Q Okay. So despite what you wrote in your 3 when she was a teenager. She left the South to come
4 introductory letter, you were not the first reporter 4 here for a better life.

5 to analyze the FOP contract, correct? 5 Q I understand.

6 A Well, these are not Chicago reporters. 6 In your discussions with Michael Grabell,
7 Q I'm sorry? 7 did he ever mention your race at all?

8 A Imean, I'm sorry, these were not the 8 A No.

9 mainstream media reporters that I had referenced. 9 Q Ever mention your skin color?
10 Q Okay. So when you wrote that no other outfit | 10 A No.
11 had done this, you specifically meant to omit the 11 Q Did he ever mention your age?
12 Mother Jones article and the Chicago Reporter 12 A No.

13. article? 13 MR. BLAKLEY: Mr. Hare, I think that's all the
14 A No, that's not what I -- no, I was not 14 questions I have for you at this time. Thank you.
15 omitting this if I put it in the story. 15 MS. WILLIS: Okay, I have some questions.

16 Q When you were initially hired at the 16 EXAMINATION

17 Defender, you weren't initially hired as a reporter, 17?) BY MS. WILLIS:

18 were you? 18 Q Mr. Hare, you mentioned at the beginning of
19 A That is correct. 19 this deposition that you were at least occasionally
20 Q What were you initially hired to do? 20 using medication?

21 A I did some editorial work for the lifestyle 21 A Yes.

22 magazine. 22 Q Why was the medication prescribed and when?
23 Q So when did you first start reporting? 23 MR. BLAKLEY: I'll object to the form and

24 A It was around the fall of 2015. 24 foundation.

Page 115 Page 117

1 Q Okay. So you started in January of 2015 and | 1 BY MS. WILLIS:

2 did not start reporting until maybe eight or nine 2 Q Okay. You were taking medication that you
3 months later? 3 said started with an S and you thought it was --

4 A Yeah, I did from January up until I got hired | 4 A Sertraline.

5 as a reporter I worked on the lifestyle magazine 5 Q I've heard of Sertraline.

6 doing editorial work. 6 A Sertraline or something like that.

7 Q Now, you also -- 7 Q When was that prescribed?

8 A Which was an offshoot of the newspaper. 8 A That was prescribed in August of last year,
9 Q Now, you also mention that after you stopped 9 end of August, beginning of September.

10 working at the Defender you continued to work on 10 Q 20197

11 stories, is that correct? 11 A Yeah, of 2019, that is correct.

12 A Yes. 12 Q Okay. And for what purpose?

13 Q Were any of these published? 13 A It was for the purpose of depression to help
14 A I haven't published them on my blog yet. 14. me with my symptoms. I wasn't eating. I was

15 Q Okay. Lastly I'll note that we have some 15 sleeping. I was withdrawn, so I was experiencing
16 pictures here that you brought to the deposition. 16 symptoms of depression.

17 Can you explain who these people are. 17 Q And who prescribed it?

18 A Yes, that's my mother on your left, Juanita 18 A This is Dr. Regina Hall.

19 Hare, and that's my father Raleigh Hare on the right. | 19 Q Okay. What kind of discussion did you have
20 Q And why did you bring these pictures to the 20 with Dr. Hall that led to that prescription?

21 deposition? 21 A Well, I teld her what happened, what I was
22 A Well, those are my guardian angels. Those 22 currently going through.

23. are my ancestors. 23 Q Which was what?

24 Q Understood. 24 A That I was suing this news organization

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed:

03/09/20 Page 32 of 39 PagelD #:199

 

 

 

Page 118 Page 120

1 ProPublica for age, race and color discrimination, 1 A Ne.

2 and then after, you know, once the process got 2 Q If you had it today, would you drive

3 underway, I started -- my behavior started changing, 3. tomorrow?

4 you knew, my patterns. 4 A Only if I had, you know, flushed my system
5 Q How so? 5 out, if I felt that it was safe, but I would try to

6 A Well, I was becoming more withdrawn. I was 6 walt to make sure that I wasn't feeling those

7 sleeping. I wasn't eating. I was -- 7 different kind of symptoms and stuff.

8 Q Did Dr. Hall give you a diagnosis? 8 Q What do you mean by flush your system?

9 A Yeah, she said that all of the symptoms were 9 A I would drink a let of water, a lot of water.
10 classic symptoms of depression. 10 Q Okay. And then you feel the symptoms would
11 Q So the medication is for depression? 11 disappear, dissipate?

12 A Yeah, amongst other things, yeah. 12 A Yeah, they would dissipate, yeah.

13 Q Have you previously had any medication for 13 Q Okay. When you first met with Mr. Grabell,

14 depression? 14 what was that discussion about in terms of a position

15 A No, no, I don't have a medical history with 15 with ProPublica?

16 any kind of psychological or any other kind of 16 A Well, I had told him, I asked him -- I knew I

1? issues. 1? had missed the deadline and I asked him were they

18 Q Okay. So the litigation here is the 18 still hiring and he said yes, that they were still

19 foundation for that? 19 hiring.

20 A Yes, in my mind the litigation definitely has | 20 Q So did he provide you with information about

21 impacted my overall health in a big way, yes. 21 how to contact Ms. Kiernan?

22 Q Okay. Do you continue to see Dr. Hall? 22 A After I had e-mailed him and he forwarded it,

23 A I hada follow-up appointment which I did 23. either he gave it to me or I locked it up online. I

24 not -- after they sent the subpcena I did not, no. I |24 don't quite recall, but yeah, it's either he gave it
Page 115 Page 121

1 haven't seen her to follow up. 1 tome or I looked it up online.

2 Q Okay. So you indicated that once the 2 Q So the first time, your first contact with

3 prescription was given you stopped driving for Lyft? 3 Ms. Kiernan was via e-mail?

4 A Yeah, when I started taking it and started 4 A Yeah, that 1s correct.

5 experiencing those terrible symptoms, yes, I stopped. | 5 Q Was it a job application?

6 Q Okay. Did you resume the use of the 6 A No, it was -- in my mind it was an inquiry to
7 medication? 7 find out if there was any possibility for me to move

8 A Yeah, I did resume the use of the medication 8 forward with an application.

9 but I cut it in half when I started driving for like 9 Q And the inquiry consisted of what?

10 Uber. 10 A Well, it consisted of a letter of

11 Q So when you started driving for Uber, how did | 11 introduction. I had a couple of JPEGs and some audio
12 you manage the medication along with that driving 12. from a WVON commentary.

13. responsibility? 13 Q And you hoped this would do what?

14 A It was on and off. 14 A Have her take a look and then give me some
15 Q How so? Can you elaborate on that? 15 information to move forward with an application which
16 A The days where I was driving I wouldn't take [16 I did not receive.

17 the medication, and I would flush the days -- yeah, 17 Q So she did not respond to your inquiry?

18 the days I wasn't driving, I wouldn't take the -- the | 18 A No, no, I think she responded. She responded
19 days that I was driving I wasn't taking the 19 I think to the e-mail that Michael had sent her.

20 medication. The days where I was taking the 20 Q Did Mike forward that response on to you?

21 medication that I had cut in half to try to manage 21 A She sent it to me directly, I believe.

22 the symptoms, I wouldn't, you know. 22 Q Okay. And why did you want to apply to

23 Q So let's say, for example, if you had 23. -ProPublica?

24 medication today, would you drive today? 24 A Well, again, the advertisement I believe I

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed:

03/09/20 Page 33 of 39 PagelD #:200

 

 

 

Page 122 Page 124
1 fit those requirements, those four requirements, 1 this started, information started materlalizing that,
2 hard-hitting investigative news, able to work with 2 hey, there appears to be a problem here.
3 other people, collaborative and, you know, those four 3 Q So you applied to ProPublica. Is this
4 simple requirements in my mind which I had met in my 4 through Screendoor?
5 mind. 5 A That is correct.
6 Q Now, you mentioned that prior to this 6 Q And when you applied was there any message to
7 application and prior to meeting Mr. Grabell you had 7 you that they would get back to you?
8 been basically reading ProPublica materials? 8 A Yeah, there was a confirmation e-mail and
9 A Yes, I had. 9 they said something to the effect that we'll get hack
10 Q What was your impression of ProPublica? 10 to you and then I never heard anything else after
11 A I thought they were a good news organization, | 11 that.
12. but I didn't know at that point in time the racial 12 Q And so when you didn't hear anything after
13. demographics of their newsroom because at the time 13. they promised they'd get back to you, you did the
14 when I was reading them I wasn't involved. 14 investigation yourself?
15 Q What types of articles attracted your 15 MR. BLAKLEY: Object to form specifically to the
16 attention? 16 use of promise.
1? A Well, they did one specifically they did an 1? «BY MS. WILLIS:
18 exposé on the Red Cross had collected almost a half a | 18 Q So you did the investigation on your own?
19 billion dollars in aid after the Haiti earthquake, 19 A Yes.
20 and the money never did go to who it was supposed to | 20 Q And you looked at the New York office?
21 goto. It was supposed to help the people rebuild 21 A Yeah, I started looking at the racial makeup
22 the country, but ProPublica had did an exposé and 22 of the reporters that are listed online on the New
23. =they found out that the money -- very few money went [23 York website.
24 to the people. I think maybe six or seven houses had | 24 Q And you found that they were lacking?
Page 123 Page 125
1 been built out of that half a billion dollars that 1 A They were very lacking.
2 had been raised, and it was that kind of 2 MR. BLAKLEY: Object to form.
3. investigative reporting that I was drawn to. 3 THE WITNESS: There was only one black male
4 Q So based on the investigative reporting that 4 reporter and there was one black female at that time
5 you viewed two to three years before applying, did 5 since at that particular point in time, one or two.
6 you believe there was a diverse journalistic staff? 6 BY MS, WILLIS:
7 A Well, it never crossed my mind, but in New 7 Q Okay. Were they journalistic reporters?
8 York City, yes, I would have -- a news organization 8 A Yeah, they were writers, yeah.
9 coming out of New York City you would expect them to 9 Q Did you look into ProPublica Illinois?
10 have a much more diverse news force. They cover a 10 A Yeah, I did.
11 let of issues dealing with the black community, but 11 Q What did you find?
12 out of nearly 90 reporters, they only have three 12 A I found that despite their advertisement that
13. black reporters in New York City. That's unheard of. |13 they wanted to hire people that reflected the
14 So for ten years and counting just three. 14. communities that they cover, there were no black
15 Q So you did your own sort of investigation 15 reporters on that photo that Louise had posted to her
16 into the racial composition of the staff? 16 ‘Twitter account.
17 A Yes. 17 Q Okay. And that caused concern for you?
18 Q How recently was that? 18 A That was a concern. That was a huge concern.
19 A How recently? 19 Q Okay.
20 Q How recently did you do that investigation? 20 A There weren't even any black reporters in her
21 A After -- it was in the fall. 21. classroom that she taught at Northwestern University,
22 Q Fall of? 22 none that I could tell because there were photos from
23 A Fall of 2017. When I didn't hear from 23 her Northwestern University classroom and field
24 anybody I started digging, and that's when all of 24 trips, and there was no black student journalistic

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed: 03/09/20 Page 34 of 39 PagelID #:201

 

 

 

Page 126 Page 128

1 students in her class at Northwestern, so it started 1 Q Okay. So what did you see in Exhibit 9 that
2 pointing to a pattern in my mind. 2 led you to believe that your background and

3 Q So what piqued your interest in pursuing 3 experience would be appropriate for ProPublica?

4 journalism? 4 MR. BLAKLEY: I'll just object. I think this has
5 A I've always had a knack for telling stories, 5 been asked and answered. You can go ahead and answer
6 digging out the facts, asking questions that other 6 again, Mr. Hare,

7 people may not want to answer or are afraid to ask. 7 THE WITNESS: It says in the advertisement, as

8 Q Did you think that your paralegal experience 8 part of our team you will take on ambitious,

9 with the Glover Law Office tied into your later 9 compelling stories designed to surprise, reveal,
10 experience with the Defender? 10 inform and bring about change, and that's exactly

11 A Oh, yeah, it definitely had a huge impact, ll what the stories that I had wrote at the Chicago

12 made a difference. 12 Defender that's what they did.
13 Q How so? 13. BY MS. WILLIS:

14 A Because when you're asking questions to find 14 Q Okay.

15 out what are the circumstances that brought you to 15 A The three-part series, one of the readers had
16 this point, you know, why are you here, what are you |16 started an online petition when the Chicago -- when
1?) trying to accomplish, what are you trying to -- what 1? =the POP and the Chicago Police Department had sued

18 grievances or circumstances are you trying to 18 the City of Chicago for a violation of the FOP

19 address, what rights -- what wrongs are you trying to |19 contract. They had a portion of what was called
20 right, and so all of that was just a perfect shoo-in | 20 complaint registers. Those are complaints against an
21 for the job at the Chicago Defender. 21. officer involved in an excessive force or whatever
22 Q Okay. So subsequent to your position at the |22 the case may be. In the contract it said those files
23. Defender and after your application for the 23. are supposed to be destroyed after five or seven
24 investigative position at ProPublica, did you feel 24 years depending upon the nature of the complaint.

Page 127 Page 123

1 that you were lacking as a result of your educational 1 Well, the City of Chicago never, ever destroyed those
2 background? Did you feel that that was a priority? 2 files. So, therefore, the FOP took the city to court
3 MR. BLAKLEY: Object to the fom. 3 to destroy those files, and that was going on at the
4 THE WITNESS: No, no, I didn't feel as though I 4 time that I was writing this story. One of the

5 was lacking. 5 readers found out about it and he started an online
6 BY MS. WILLIS: 6 petition that went to the city with 30,000 signatures
7 Q Did ProPublica indicate they were looking for | 7 to save those police records from being destroyed.

8 award winning experienced journalists? 8 Q Okay. In the ProPublica hiring notice for

9 A Wo, they didn't. 9 ProPublica Illinois, would you read this paragraph.
10 Q Did they say that your educational background | 10) A It says, most importantly though we want to
11 was a priority in their selection process? 11 hire journalists who bring a diversity of

12 A It was not mentioned anywhere in the 12 experiences, talent and viewpoints to their work. So
13 advertisement. It wasn't. They even went on to 13. if you don't think you can check off every box on the
14. say -- they had this one line that said something 14 list above but are confident you can contribute to

15 about they really went cut of their way to try to 15 our efforts, please don't hesitate to apply.

16 encourage people in underrepresented communities to 16 Q And that's what you did, correct?

1? «apply, and after everything played out and I'm Ll? A Yeah, that's what I did.

18 looking back, I'm like this is not the truth. This 18 Q Okay.

19 isa lie. That's not -- nothing could be further 19 A But all of a sudden now they want to bring in
20 from the truth. 20 years of experience, award winning, and if that's the
21 Q Okay. I think that was in the exhibit, 21 scase, why didn't you just say that upfront. So

22 Exhibit 9 and Exhibit 12. 22 that's the hypocrisy that I'm talking about. This is
23 Do you have Exhibit 9? 23 a hypocritical newsroom. They can expose everybody
24 A Yeah, I do have Exhibit 9. 24 else's wrongdoing, everybody else's racism, everybody

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed:

03/09/20 Page 35 of 39 PagelD #:202

 

 

 

Page 130 Page 132
1 else's corruption but then when it comes to them, 1 ProPublica's characterization.
2 they can't find documents, we don't have this or 2 Q So are you indicating based on what you're
3. that, but we have something similar to that we can 3 saying that someone who looks like you would be that
4 take a look at. I mean, it's incredulous. If you 4 characterization?
5 are considering yourself to be the moral authority of | 5 A Absolutely. Absolutely. This foreigner
6 journalism then be that. Be it all the way though 6 coming into Chicago or New York if they saw me
7 not cherry-pick when you're going to do it and when 7 walking down the street, they wouldn't think any
8 you're not going to do it because this is in my 8 different of me than the people that they read about
9 opinion a bunch of bullshit. It's a bunch of 9 in ProPublica's editorials, and that's dangerous.
10 =bullshit and you know that. 10 That's a very dangerous precedent to set.
11 Q Do you feel that lacking awards and years of | 11 Q Let's get to this meeting with Lowise
12 education in journalism puts you at a disadvantage in |12 Kiernan.
13. this job application process? 13 You talk about the nonverbal, the
14 MR. BLAKLEY: I'll cbhject to the foundation. 14 nonverbal behavior.
15 THE WITNESS: Do you want me to answer that 15 A Oh gosh, man.
16 question? 16 Q Was there someone else who commented to you
17 MS. WILLIS: Yes, still answer. 17 =at all about what they observed?
18 THE WITNESS: No, it doesn't put me at a 18 A Oh, absolutely.
19 disadvantage because that's not what they asked for. | 19 Q Who was that?
20 BY MS. WILLIS: 20 A Kai was with me, Kai El Zabar. She was the
21 Q So if you were being compared to a candidate /71 former executive editor at the Chicago Defender. She
22 that came out of Northwestern's school of journalism | 22 observed what was going on.
23. ~that won several awards of journalism, do you feel 23 Q She was how far away from the two you?
24 that your background and experience would be 24 A She wasn't too far. She was close enough to
Page 131 Page 133
1 competitive? 1 see the body language and everything that was going
2 A If we look at the stories irregardless of the 2 on, and when I came over to her, she asked me how did
3. background, the stories and the results that follows, 3. it go, and I told her I didn't think it went well and
4 you would have no idea, no idea, and provided that 4 then she agreed with me just based on what she had
5 I'm given the same resources that those other people 5 observed.
6 are given, the same support, there would be no 6 Q Did she say anything further than I agree?
7 difference. There really would be no difference in 7 A I don't recall if she said anything specific.
8 our work. 8 Q But she agreed?
9 Q Okay. So diversity to you is important in 9 A Yeah, she knew that something was amiss with
10 journalism? 10s that encounter.
11 A Diversity is very important. It's extremely | 11 Q Okay. And are you saying that you saw a
12 important otherwise you'd have people that are 12 different interaction between you and Ms. Kiernan and
13 outside of the community controlling the narrative of |13 Ms. Kiernan and others?
14. the black community, and that's exactly what's going 14 A Night and day. Night and day. There's no
15 on at ProPublica. 15 mistake about it. Night and day. Night and day.
16 For example, in a lot of the stories that 16 Night and day.
1? =they talk about the black community, they always have | 17 Q Did you observe any interaction between
18 ana dark-skinned black person in the photo. You 18 Ms. Kiernan and any other people of color?
19 hardly ever see a light-skinned black person. So if 19 MR. BLAKLEY: I'll object. This has been asked
20 I was a foreigner or an alien from another planet and | 20 and answered and discussed ad nauseam.
21 I came to Chicago or New York City and ProPublica was | 21 MS. WILLIS: We didn't talk about her interaction
22 the only source of my news, I would think that all 22 with people with color.
23 dark-skinned people were horrible, wretched, poor, 23 THE WITNESS: There was -- Natalie was there from
24 ~broken down. I would be terrified based on 24 WEEZ.

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed:

03/09/20 Page 36 of 39 PagelD #:203

 

 

 

Page 134 Page 136

1 BY MS. WILLIS: 1 Q So the only applications to ProPublica were

2 Q And this is a black female? 2 through their Screendoor process?

3 A Yeah, she's a black female. She was the only 3 A Yes, that 1s correct.

4 black female reporter on the stage doing this ethics 4 Q Okay.

5 speaking, and she was real cool with Natalie but she 5 A Yeah, Screendoor.

6 had a problem with me for some odd reason. 6 Q Okay. And how would you describe your

7 Q And in that picture that you noticed that she | 7 experience with the Defender?

8 posted on the website, did you see any males? 8 A It was an incredible experience. Although it
9 A No, there were no black males. There were no 9 was only a brief two years, it was incredible, and

10 black females. There were no black people. 10 there were a lot of changes going on not only in the
11 Q Were there any males of any background? 11 city but with the newspaper itself, but it was a very
12 A Yeah, there were males of other backgrounds, 12 positive experience. It's one that I'll never

13 yeah. 13 forget, and I'm ever so grateful that they gave me

14 Q So did you have a sense there was a 14 the opportunity to make a difference in the city that
15 preference for female journalists? 15 I grew up and was raised in.

16 MR. BLAKLEY: Object to the form and foundation. | 16 Q And how would you distinguish the Chicago

17 THE WITNESS: There was in my opinion a 17 Defender publication from a ProPublica publication?
18 preference. Everybody looked young-ish, like under 18 A Well, Chicago Defender initially it was -- it
19 40 or so, and everybody was white skinned or fair 19 hada reach that was worldwide, so initially it was
20 skinned. There was nobody that looked like me. 20 really no different than ProPublica, and they were

21. BY MS. WILLIS: 21 yveally at one point a very powerful news

22 Q Okay. 22 organization. You couldn't make it to the White

23 A And that caught my attention. 23 House without their endorsement back in the ‘50s if
24 Q So based on the visual and based on the 24 I'm not mistaken, and that was a lot of power. So it

Page 135 Page 137

1 nonverbal? 1 veally wasn't that different as far as their reach

2 A Based on the visual and based on the 2 was concerned. The difference is the news tends to
3 nonverbal, that 1s correct. 3 focus on the aspects of black life and black culture.
4 Q So where is the conclusion about Ms. Kiernan 4 Q Is that contrary to what ProPublica's focus
5 being a liar coming from? 5 is?

6 MR. BLAKLEY: Objection, asked and answered. 6 MR. BLAKLEY: Object to the foundation.

7 THE WITNESS: Well, she told the federal 7 THE WITNESS: They write about black life and

8 investigator that I had applied to her private e-mail | 8 black culture teo all the time. They just don't have
9 server which I did not. I had sent a letter of 9 black reporters doing it.

10 inquiry and I had sent several links to some stories 10 «BY MS. WILLIS:

11 I wrote and then I had also sent some audio just to, 11 Q All right. Let's see.

12. you know, encourage her to respond, to respond to me, | 12 Now your blog, I think you previously

13. and I never did hear anything. 13 indicated that the blog was just to get some of your
14 BY MS. WILLIS: 14 ideas out. Your blog as I understand it did you say
15 Q To your understanding an application would 15 it was not generated for the purpose of attacking

16 have been what? 16 ProPublica?

1? A Well, a resume, a job history. That's what I | 1? A Oh, no, that was done way before. That was
18 would consider a resume. I don't think if I walked 18 done way before, and I wanted to continue writing and
19 into your office -- I don't think that if I walked 19 publishing my own stories, stories that I thought

20 inte your office and gave you a letter of 20 were relevant to all of Chicagoland and the black

21s introduction that you would consider that an 21 community as well.

22 application without knowing anything about my 22 MS. WILLIS: I'm done, Jonathan.

23 background, my work history. That just doesn't make | 23 MR. BLAKLEY: All right.

24 any sense. 24

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed: 03/09/20 Page 37 of 39 PagelID #:204

 

 

 

Page 138 Page 140

1 FURTHER EXAMINATION 1 what I'm saying.

2 BY MR. BLAKLEY: 2 Q And do you believe that because you met those

3 Q Mr. Hare, just really quickly, you talked 3 bullet points, I would not characterize them as

4 again about the February 2017 advertisement and you 4 qualifications --

5 went through the bullet points and believed that you 5 A What do you consider those to be? Put

6 met all of them, is that right? 6 yourself in my position. Would you consider these to

7 A Yeah, the four that they had. The four 7 be bullet points or hiring requirements? This is a

8 qualifying factors, that is correct. 8 solicitation to hire, Jonathan.

9 Q What you describe as qualifying factors, 9 Q Because you believe that you met those four
10 because you believe that you met all of them, do you /10 bullet points, do you believe ProPublica Illinois was
11 believe that you were entitled to be hired by 11 required to hire you?

12 =ProPublica Illinois? 12 A What do you mean by required?
13 A Entitled? What do you mean by entitled? 13 Q Because you met them, if they didn't hire you
14 Q Do you believe that because you met those 14 ‘that means they discriminated against you, is that
15 four that ProPublica Illinois had to hire you? 15 what you're saying?
16 A I believe that I met those qualifications. 16 A They definitely discriminated against not
1? That's what I believe. 1?) only me but all the black reporters.
18 Q That's a different question. Because you 18 Q Because they didn't hire you. They
19 believe you met those qualifications, do you believe |19 discriminated against you because they didn't hire
20 that ProPublica Illinois was required to hire you? 20 you?
21 A They should have hired me. I gave them what 21 A They discriminated against me.
22 they were looking for. 22 Q You?
23 Q Okay. So if they received 250 applications 23 A Yes, they did discriminate against me.
24 and all of these people meet all four qualifications, | 24 Q Because you met those four?
Page 1395 Page 141

1 were they required to hire all 250 people? 1 A  Imet these four requirements and this is

2 A Now that's a different story. If you only 2 what they asked for. They didn't ask for anything

3. have a limited amount, but they didn't hire any 3. else.

4 blacks. 4 MR. BLAKLEY: Okay. That's all the questions I

5 Q That's not my question. Were they required 5 have.

6 to hire all 250 people respectfully? 6 MS. WILLIS: One final question.

7 A How could you -- if they had 250 positions 7 FURTHER EXAMINATION

8 open. & BY MS. WILLIS:

9 Q So the answer to my question is no, correct? 9 Q Mr. Hare, is your concern that, one, you did
10 A That's what you're saying. It doesn't make 10 not get a response to your application?

ll any sense to me. Your question doesn't make any 11 A Yeah, I didn't get anything other than the
12 sense to me. 12 way that Louise had shunned me when I first met her.
13 Q My question doesn't make sense? 13 Q And, two, did you feel that based on your

14 A No, it doesn't make sense not in this 14 ~belief that you met those whatever you want to call
15 context. I'm here because they did not hire any 15 them, hiring requests, that you at least deserved an
16 black reporters, none whatsoever, none. 16 interview?

17 Q That's why you're here because they didn't 1? A Or something. Man, something.

18 hire any black reporters, not because they didn't 18 Q Okay. So the fact that you met what

19 hire you? 19 ProPublica says in their hiring notice that you met
20 A That's not what I'm saying. 20 those requirements, you at least expected an

21 Q What are you saying, sir? 21 interview and/or an acknowledgment from ProPublica?
22 A I'm saying I met these qualifications. I 22 A At the least. At the least. At the least.
23. believe that I met these qualifications, and I still |23 I didn't even get that.

24 do believe that I met those qualifications. That's 24 MS. WILLIS: Okay.

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed:

03/09/20 Page 38 of 39 PagelD #:205

 

 

 

 

 

Page 142 Page 144
1 MR. BLAKLEY: Okay. I think we're finished. 1 The undersigned is not interested in the within
2 Thank you for your time, Mr. Hare. I appreciate it. 2 case, nor of kin or counsel to any of the parties.
. 3 Witness my afficial signature and seal as
3 THE COURT REPORTER: Do you want this — — ;
4 Notary Public in and for Cook County Illinois on this
1 °
4 transcribed: 5 13th day of January, A.D. 2020.
5 MR. BLAKLEY: Yes, please, electronic copy, that 6
6 would be great. I don't think we need a copy of the 7
7 exhibits. 8
8 THE COURT REPORTER: Do you want a copy? . Caw @ Bests...)
9 MS. WILLIS: Yes, I do.
LISA A. BORDEN, C.5.R.
10 kek ke wk kK OF
11 License No. 084-003300
11 Notary Public
12 12 200 West Jackson Blvd.
13 Suite 600
14 13 Chicaga, Illinois 60606
Phone: (312) 236-8352
15
14
16 15
17 16
18 17
19 18
a0 19
20
21
2l
22 22
24 24
Page 143 Page 145
1 STATE OF ILLINOIS } 1 CORRECTION PAGE
) as: 2 I made the following changes for the following reasons:
3 PAGE LINE ERRATA SHEET
2 COUNTY OF COOK } 4 CHANGE:
3 REASON:
5
4 The within and foregoing deposition of the CHANGE:
5 aforementioned witness was taken before 6 —_  — REASON:
7 CHANGE:
6 LISA A. BORDEN, C.5.R., and Notary Public, at the REASON:
7 place, date and time aforementioned. 8
CHANGE:
& There were present during the taking of the 3 REASON:
9 deposition the previously named counsel. 10 ——— CHANGE:
REASON:
10 The said witness was first duly sworn and was 11
11 then examined upon oral interrogatories; the ee CHANGE :
12 REASON:
12 questions and answers were taken down in shorthand by 13 CHANGE:
13. the undersigned, acting as stenographer and Notary Public; REASON:
14
14 and the within and foregoing is a true, accurate and CHANGE:
15 complete record of all of the questions asked of and 15 REASON:
16 : de by the af tioned wit t th ¢  — —_ CHANGE:
answers made by e aforementioned witness, a é REASON:
17 time and place hereinabove referred to. 1?
18 The signat £ the wit not waived CHANGE :
o 1 ature o WLINESS was oO walved, TT TT
3 18 REASON:
19 and the deposition was submitted, pursuant to 13 CHANGE:
rs Ml:
20 Rules 30 (€) and 32 (d} of the Rules of Civil 20 —_  — REASO!
21 Procedure for the United States District Court, to CHANGE:
22 the deponent per copy of the attached letter. ; —_ Ss» —— REASON:
23 (signed) DATE
24 23 KENNETH E. HARE
24 Reporter: LISA A. BORDEN (Jeb No. 872422)

 

 

 
Case: 1:19-cv-00692 Document #: 38-1 Filed: 03/09/20 Page 39 of 39 PagelD #:206

 

 

 

 

Page 146
1 U.S. LEGAL SUPPORT
200 West Jackson Blwd.
2 Suite 600
Chicaga, Illinois 60606
3
4
WITNESS CERTIFICATION
6 I hereby certify that I have read the foregoing
7 transcript of my depasitian cansisting of pages 1
8 through 146, inclusive. Subject to the changes set
3 forth on the preceding pages, the foregoing is a true
16 and correct transcript of my depasitian taken on the
11 6th day of January
12
13 _ Carrectiaons have been submitted
14 _ No ecarrections have been submitted
15
16
17 KENNETH E. HARE
18
13
2 SUBSCRIBED AND SWORN TO
before me this day of
21 A.D. 20_..
23
Notary Public
24 Reporter: LISA A. BORDEN (Joab No. 872422)
Page 147
1 U.S. LEGAL SUPPORT
Certified Shorthand Reporters
2 200 West Jackson Blvd. - Suite 600
Chicago, Illinois 60606
3
January 14, 2020
4
Ms. Jill M. Willis
5 Law Office of Jill M. Willis
3628 South King Drive
6 Chicago, IL 60653
viea email only: jillwillis.law@gmail.com
7
CASE: Hare v. PraPublica
8 DEPONENT: Kenneth Hare
DATE TAKEN: January 6, 2020
9
16 Dear Ms. Willis:
11 Enclosed is the deposition transcript you requested,
as well as the witness signature page and errata
12 sheet(s) for the deponent to complete any changes.
Please be sure to have the deponent list the page and
13 line number of each change. Once complete, please
forward the completed signature page and errata sheet
14 ta our office for distribution, either by mail, or by
email to chiproduction@uslegalsupport.com.
15
Please note that the deponent has 30 days from the
16 date of this letter for reading and signing pursuant
tao Rule 30¢e) of the Federal Rules of Civil
17 Procedure.
18 Thank you for your coaperatiaon in this matter.
13
20 i rebyy/"
William Tolliver, Production Clerk
22
23a ec: Counsel of Record

 

 

 
